Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 1 of 148 PageID: 2182




  KAHN SWICK & FOTI, LLC                    DECOTIIS, FITZPATRICK, COLE
  KIM E. MILLER                             & GIBLIN, LLP
  250 Park Avenue, Suite 2040               VINCENT M. GIBLIN
  New York, NY 10177                        Glenpointe Centre West
  Telephone: (212) 696-3730                 500 Frank W. Burr Boulevard, Suite 31
  Fax: (504) 455-1498                       Teaneck, NJ 07666
  -and-                                     Telephone: (201) 347-2136
                                            Fax: (201) 928-0588
  LEWIS S. KAHN
  1100 Poydras Street, Suite 3200           Local Counsel for Lead Plaintiff
  New Orleans, LA 70163                     Charles M. Francisco, III
  Telephone: (504) 455-1400
  Fax: (504) 455-1498

  Lead Counsel for Lead Plaintiff Charles
  M. Francisco, III and the Class


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
  DAVID KANEFSKY, Individually
  and On Behalf of All Others Similarly     Civ. No. 2:18-15536-WJM
  Situated,
                                            LEAD PLAINTIFF CHARLES M.
               Plaintiff,                   FRANCISCO’S AMENDED CLASS
                                            ACTION COMPLAINT FOR
          v.                                VIOLATION OF THE FEDERAL
                                            SECURITIES LAWS
  HONEYWELL INTERNATIONAL
  INC., DARIUS ADAMCZYK, and                JURY TRIAL DEMANDED
  THOMAS A. SZLOSEK,


               Defendants.
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 2 of 148 PageID: 2183




        Lead Plaintiff Charles M. Francisco, III, individually and on behalf of all

  other persons similarly situated (hereinafter “Plaintiff”), by his undersigned

  attorneys, alleges in this Amended Class Action Complaint for Violation of the

  Federal Securities Laws (the “Complaint”) 1 the following upon knowledge with

  respect to his own acts, and upon facts obtained through an investigation conducted

  by its counsel which included, inter alia: (a) review and analysis of relevant filings

  made by Honeywell International Inc. (“Honeywell” or the “Company”) with the

  United States Securities and Exchange Commission (the “SEC”); (b) review and

  analysis of Honeywell’s public documents, conference calls and press releases; (c)

  review and analysis of securities analysts’ reports and advisories concerning

  Honeywell; and (d) information readily obtainable on the Internet.

        Plaintiff believes that further substantial evidentiary support will exist for

  the allegations set forth herein after a reasonable opportunity for discovery. Most

  of the facts supporting the allegations contained herein are known only to

  Defendants or are exclusively within their control.

                           SUMMARY OF THE ACTION

        1.     Plaintiff brings this federal securities class action individually and on

  behalf of all persons who purchased or otherwise acquired Honeywell securities

  from February 9, 2018 through October 19, 2018, inclusive (the “Class Period”),
  1
   This is the first and only amended complaint authorized by Plaintiff. See, e.g.,
  ECF No. 55-2 at ¶4; ECF No. 65-2 at ¶2.

                                            1
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 3 of 148 PageID: 2184




  and were damaged when the true facts were revealed, removing the artificial

  inflation from the price of the stock through a series of partial disclosures

  beginning on August 23, 2018 and ending with the final disclosure on October 19,

  2018. Plaintiff is seeking to recover damages for violations of the federal securities

  laws under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

  “Exchange Act”), and Rule 10b-5 promulgated thereunder, against Honeywell, its

  President and Chief Executive Officer Darius Adamczyk, its Senior Vice President

  and Chief Financial Officer Thomas A. Szlosek, and Vice President of Corporate

  Finance Greg Lewis, who later replaced Szlosek as Chief Financial Officer

  (collectively, “Defendants”), during the Class Period.

        2.     Honeywell has been at the epicenter of asbestos litigation for nearly

  two decades. In 1999, Honeywell acquired Bendix Friction Materials (“Bendix”),

  and with it took ownership of the substantial liabilities which arose from Bendix’s

  use of asbestos while manufacturing brakes over a forty-year period beginning in

  1939. In its annual Form 10-K report for 2017 dated February 9, 2018 (the “2017

  10-K”), Honeywell stated its estimation of the Bendix-related asbestos liabilities

  was $616 million. This figure only included an estimated value of the claims to be

  asserted over a five-year time horizon, and therefore was a gross underestimation

  of the Company’s true Bendix-related asbestos liabilities. Honeywell continued to

  use this five-year time horizon method of calculating the Bendix-related asbestos


                                            2
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 4 of 148 PageID: 2185




  liabilities in its quarterly statements released on April 20, 2018 and July 20, 2018.

  The truth came to light through a series of disclosures that Honeywell’s actual

  Bendix-related asbestos liabilities were almost three times higher—$1.703 billion.

        3.     Honeywell manufactured its initial Bendix estimates by manipulating

  the manner in which it was supposed to account for loss contingencies under

  Accounting Standards Codification (“ASC”) Rule 450. Honeywell also ignored

  generally accepted accounting principles (“GAAP”), industry norms, and even its

  own processes for calculating asbestos-related liabilities for other segments of

  Honeywell’s business. According to Honeywell, there were “certain factors unique

  to friction product asbestos claims,” and for that reason the company claimed it

  was justified in giving investors a wildly misleading account of the risks arising

  from the Bendix-related asbestos liabilities. These unique factors were not as

  insurmountable as Honeywell initially claimed, however, as Honeywell was able to

  produce an accurate figure of its actual Bendix-related asbestos liabilities as soon

  as the SEC opened an investigation into the matter.

        4.      Over the Class Period, Honeywell repeatedly provided investors with

  materially incorrect accounts of its Bendix-related asbestos liabilities and false

  descriptions of the company’s internal controls over financial reporting and public

  disclosures. These misrepresentations were present in each quarterly and annual

  report that Honeywell filed with the SEC. As a result of these misrepresentations,


                                           3
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 5 of 148 PageID: 2186




  Honeywell’s stock price during the Class Period was artificially inflated.

        5.      On May 1, 2018, Honeywell began the process of spinning off two

  subsidiaries, Garrett Motion Inc. (“Garrett”) and Resideo Technologies, Inc.

  (“Resideo”). In its registration statement filed with the SEC, Garrett revealed it had

  agreed to pay 90% of Honeywell’s asbestos liability, up to $175 million annually,

  for a 30-year term. The registration statement contained Honeywell’s calculation of

  the liability as $616 million. The registration statement did not become publicly

  available until August 23, 2018.

        6.      After Garrett filed its May 1, 2018 registration statement, the SEC

  began an inquiry into the true amount of the Bendix-related asbestos liabilities on

  Honeywell’s balance sheet. Through a series of non-public communications with

  Honeywell’s in-house counsel, the SEC demanded an explanation as to why

  Honeywell limited its liability for asbestos claims to a five-year horizon.

  Eventually, on August 20, 2018, Honeywell admitted to the SEC that there was no

  basis for the five-year horizon, that the misstatement was caused by deficient

  internal controls, and that it was necessary to correct Honeywell’s prior SEC

  filings. Honeywell revealed to the SEC that the true amount of its Bendix-related

  asbestos liabilities was $1.703 billion, almost three times higher as Honeywell

  had previously claimed.

        7.      On August 23, 2018, investors began to discover the truth about the


                                            4
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 6 of 148 PageID: 2187




  Bendix-related asbestos liabilities. In a report on Form 8-K filed with the SEC

  before market hours, Honeywell disclosed that it needed to “revise[] its accounting

  related to the time period associated with the determination of appropriate accruals

  for the legacy Bendix asbestos-related liability for unasserted claims” and

  indicated that its Bendix-related asbestos liabilities would need to be increased by

  $1.083 billion (from $610 million to $1.693 billion as of June 30, 2018).

        8.      Contemporaneously with the Form 8-K, however, Honeywell issued

  a press release announcing positive developments, including progress on its spin-

  offs. Honeywell announced the spin-offs would make payments to Honeywell

  under indemnification agreements that would offset Honeywell’s related legacy

  liabilities by 90%, including both its environmental liabilities and Bendix-related

  asbestos liabilities. Thus, even though investors learned Honeywell would

  recognize over $1 billion more in liabilities from the Bendix-related asbestos

  litigation, they simultaneously learned of Honeywell’s scheme to shift the majority

  of those liabilities to its new spin-off, Garrett. The press release also announced

  that Honeywell was increasing its full-year earnings-per-share guidance by $0.05

  per share (to $8.10-$8.20). Reacting to these favorable announcements, analysts

  largely considered “today’s news as positive” and “expect[ed] the stock to

  outperform modestly on the back of the guidance raise and spin progress.” Despite

  this aggressive attempt to minimize any sell-off resulting from its massive increase


                                           5
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 7 of 148 PageID: 2188




  in asbestos liability, Honeywell’s stock price still declined from an opening market

  price of $151.30 per share on August 23, 2018 to an unadjusted closing price of

  $150.97 per share on August 24, 2018.

        9.      The next disclosure came on October 10, 2018, during trading hours,

  when the SEC’s Division of Corporation Finance released correspondence with

  Honeywell from August 14, 2018 and August 20, 2018 about Honeywell’s

  accounting for the Bendix-related asbestos liabilities. Honeywell did not release

  these letters itself, and, in fact, had previously requested confidential treatment of

  the correspondence. The correspondence included an initial inquiry from the SEC

  and a response from John Tus, Honeywell’s former Vice President and Controller.

  In his response, Tus admitted that Honeywell’s internal controls for determining

  the Bendix-related asbestos liabilities had been deficient, and intentionally so. Tus

  confirmed that, despite ASC 450 being “the authoritative accounting standard

  under U.S. GAAP concerning loss contingencies,” Honeywell “had not

  appropriately applied the provisions of ASC 450” due to the fact that its liability

  estimates did not “reflect the full term of the epidemiological projections in the

  measurement of such liability.”

        10.     Contrary to ASC 450, Honeywell had been estimating its Bendix-

  related asbestos liabilities for a five-year period (or five-year horizon) only.

  Honeywell’s estimates, therefore, disregarded all potential for liability arising more


                                            6
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 8 of 148 PageID: 2189




  than five years in the future. As admitted in its response, Tus explained that

  Honeywell “inappropriately relied on limited objective and verifiable data to

  justify its use of a five-year horizon. [Honeywell] had obtained and used the data to

  properly value a liability, but made the incorrect judgment based on what the data

  would have otherwise indicated had it not truncated the liability at a five-year

  horizon. [Honeywell] did not consider or use all available evidence to evaluate

  whether they should apply the full term or any other time horizon of

  epidemiological projections to the liability that might have been more appropriate

  than a five-year time horizon based on that evidence.”

         11.     In other words, Honeywell had the necessary data and properly

  valued its asbestos-related liability, but deliberately chose to disclose only a

  fraction of that liability to the public. As the SEC concluded, there was no

  conceptual basis for applying ASC 450 in the manner Honeywell did. Honeywell

  thus directly contradicted the purpose of U.S. GAAP and the federal securities

  laws, which is to create transparency and protect investors and the public from

  material misrepresentations such as the inaccurate information about Honeywell’s

  asbestos liabilities.

         12.     The information contained in Honeywell’s correspondence with the

  SEC was material and, accordingly, its release resulted in a sharp decline in the

  price of Honeywell’s stock. From an opening market price of $155.76 per share on


                                           7
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 9 of 148 PageID: 2190




  October 10, 2018, Honeywell’s stock price fell to an unadjusted closing price of

  $148.86 per share on October 11, 2018. It would have fallen further, but for

  another attempt by Honeywell to conceal the truth behind its accounting scheme by

  hosting an “Investor Showcase and Technology Demonstration” for its new spin-

  off, Resideo. Honeywell did not discuss the released correspondence, in this

  presentation or otherwise.

        13.    On October 19, 2018, Honeywell was no longer able to keep

  investors in the dark about its Bendix liability accounting scheme. Before market

  hours, the company released its quarterly report on Form 10-Q for the third quarter

  of 2018 (the “Q3:18 10-Q”). In it, Honeywell provided investors with the new

  Bendix-related asbestos liabilities figures as well as the fact that the SEC’s

  Division of Enforcement had commenced an investigation into Honeywell’s

  Bendix accounting on September 13, 2018.

        14.    This was material news for Honeywell investors. On October 19,

  2018, numerous publications reported on the news that the SEC had opened an

  investigation. The Wall Street Journal published an article titled SEC Opens

  Investigation Into Honeywell’s Asbestos Accounting. In pertinent part, the article

  stated that the “Securities and Exchange Commission ha[d] opened an

  investigation into the company’s accounting for asbestos-related liabilities”

  following “discussions with the SEC that prompted it to correct and restate its


                                          8
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 10 of 148 PageID: 2191




  asbestos liabilities by about $1.1 billion more than its prior estimate.” The Wall

  Street Journal included this article in its print edition on October 20, 2018 under

  the headline “SEC Opens Probe of Honeywell.” Reuters published an article with

  similar language, adding “[t]he company has also revised its 2017 reported

  earnings per share lower by 14 cents to $2.00.” The Reuters article was picked up

  by a number of other outlets, including Business Insider.

        15.      MarketWatch published an article in the afternoon, before market

  close, titled “Honeywell’s stock turns lower after SEC accounting investigation

  disclosed.” The article stated:

        Shares of Honeywell International Inc … took an afternoon dive
        Friday, after the company disclosed that the Securities and Exchange
        Commission had opened an investigation into its accounting practices.
        The stock fell 0.7% in recent trade, after being up as much as 1.6%
        intraday after the diversified industrial company beat third-quarter
        earnings expectations. Honeywell said in its quarterly 10-Q filing that
        after a review of its accounting of accruals for the legacy Bendix
        asbestos-related liability for unasserted claims, the SEC advised
        Honeywell on Sept. 13 that an investigation was opened.
  This article linked the fall in stock price with the news that the SEC had launched

  an investigation into Honeywell’s accounting practices.

        16.    Following Honeywell’s disclosure of the new Bendix-related asbestos

  liability figures and the SEC investigation, the company’s stock price declined

  substantially. Honeywell’s opening stock price on October 19, 2018 was $151.26

  per share. From there, it declined to an unadjusted market closing price of $147.88



                                           9
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 11 of 148 PageID: 2192




  per share on October 22, 2018 (the following trading day), and continued to fall

  further on October 23, 2018 ($145.93 unadjusted close) and October 24, 2018

  ($140.83).

        17.    Defendants knew and/or recklessly disregarded the fact that their SEC

  filings in the first half of 2018 concealed material information from investors about

  Honeywell’s Bendix-related asbestos liabilities. As the truth concerning

  Defendants’ accounting scheme came to light, Honeywell’s stock price declined

  significantly. From a Class Period high of $161.28 per share, Honeywell’s stock

  eventually fell to $140.83 per share following the end of the Class Period. The rise

  and fall of Honeywell’s stock amounted to a total market capitalization loss of

  more than $14.8 billion.

        18.    Since Honeywell effectuated the spin-off of Garrett on October 1,

  2019 and revealed the true amount of the Bendix-related asbestos liabilities on

  October 19, 2019, Garrett has failed to succeed as an independent company. On

  February 20, 2019, in connection with its preparation of its Form 10-K for the year

  ended December 31, 2018, Garrett self-identified and reported a material weakness

  in its internal controls regarding its indemnification obligations to Honeywell with

  respect to the Bendix asbestos liabilities. Garrett stated it had been “unable to

  independently verify the accuracy of the certain information Honeywell provided

  to us that we used to calculate the amount of our Indemnification Liability.”


                                           10
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 12 of 148 PageID: 2193




        19.   Unable to come to a resolution with Honeywell, on December 2,

  2019, Garrett filed an action against Honeywell in the Commercial Division of the

  Supreme Court of the State of New York, County of New York. The complaint

  alleged that the indemnification agreement was unlawful, “so one-sided as to be

  manifestly unconscionable,” and had been negotiated by a Honeywell in-house

  lawyer who breached her fiduciary duty to Garrett. The complaint states

  “Honeywell and Adamczyk sought to use the spin-off to convince the market that

  Honeywell’s legacy Bendix-related asbestos liability, which exceeded a billion

  dollars and had saddled the company for decades, would no longer impact

  Honeywell’s balance sheet and future earnings.”

        20.   Plaintiff and other Class members sustained significant damages as a

  result of Defendants’ fraudulent conduct complained of herein.

                          JURISDICTION AND VENUE

        21.   The claims asserted herein arise under and pursuant to §§ 10(b) and

  20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

  promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).

        22.   This Court has jurisdiction over the subject matter of this action

  pursuant to 28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15

  U.S.C. § 78aa.

        23.   Venue is proper in this District pursuant to § 27 of the Exchange Act


                                         11
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 13 of 148 PageID: 2194




  and 28 U.S.C. §1391(b), as Honeywell’s principal executive offices are located

  within this Judicial District and a significant portion of Defendants’ business,

  actions, and the subsequent damages, took place within this District.

        24.    In connection with the acts, conduct and other wrongs alleged in this

  Complaint, Defendants, directly or indirectly, used the means and instrumentalities

  of interstate commerce, including but not limited to, the United States mail,

  interstate telephone communications and the facilities of the national securities

  exchange.

                                       PARTIES

        25.    Lead Plaintiff Charles M. Francisco III purchased Honeywell

  securities at artificially inflated prices during the Class Period and was damaged

  upon the revelation of the Defendants’ fraud. Plaintiff’s certification evidencing his

  transactions in Honeywell is attached hereto as Exhibit A and incorporated herein

  by reference.

        26.    Defendant Honeywell is a multinational conglomerate that produces a

  wide range of consumer and industrial products, engineering technology, and

  aerospace systems. Honeywell is incorporated under Delaware law. During the

  Class Period, Honeywell’s principal executive offices were located at 115 Tabor

  Road, Morris Plains, New Jersey 07950. Honeywell’s common stock is traded on

  the NYSE under the symbol “HON”.


                                           12
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 14 of 148 PageID: 2195




        27.   Defendant Darius Adamczyk (“Adamczyk”) has served at all relevant

  times as Honeywell’s President and Chief Executive Officer.

        28.   Defendant Thomas A. Szlosek (“Szlosek”) has served as Honeywell’s

  Senior Vice President and Chief Financial Officer until his retirement on August 3,

  2018. Honeywell announced Szlosek’s intention to “retire from the Company for

  personal reasons” in a May 1, 2018 Form 8-K, filed the same day that Garrett filed

  its Draft Registration Statement with the SEC. Thereafter, Szlosek promptly joined

  Avantor, Inc. as Executive Vice President and CFO.

        29.   Defendant Gregory P. Lewis (“Lewis”) was the Vice President of

  Corporate Finance at Honeywell and assumed the role of Senior Vice President

  and Chief Financial Officer beginning on August 3, 2018.

        30.   Defendants Adamczyk, Szlosek, and Lewis are collectively referred to

  herein as the “Individual Defendants.”

        31.   Honeywell is liable for all materially false and misleading statements

  and omissions made during the Class Period, as alleged herein, including the false

  and misleading statements made by the Company's officers and agents, as alleged

  herein, as the maker of such statements and under the principle of respondeat

  superior. The scienter of the Individual Defendants and other employees and

  agents of Honeywell is similarly imputed to Honeywell under respondeat superior

  and common law agency principles.


                                           13
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 15 of 148 PageID: 2196




        32.    Honeywell, Adamczyk, Szlosek, and Lewis are referred to herein,

  collectively, as the “Defendants.”

        33.    The Individual Defendants, because of their positions with

  Honeywell, possessed the power and authority to control the contents of

  Honeywell’s reports to the SEC, press releases, and presentations to securities

  analysts, money and portfolio managers, and institutional investors, i.e., the

  market. Each Individual Defendant was provided with copies of Honeywell’s

  reports and press releases alleged herein to be misleading prior to, or shortly after,

  their issuance and had the ability and opportunity to prevent their issuance or cause

  them to be corrected. Adamczyk and Szlosek personally certified the SEC filings

  containing the misleading statements. Lewis participated in an Investor Conference

  Call on July 20, 2018 in which he made materially misleading statements.

        34.    The Individual Defendants, because of their positions and access to

  material non-public information available to them, knew that the adverse facts

  specified herein had not been disclosed to, and were being concealed from, the

  public, and that the positive representations which were being made were then

  materially false and/or misleading. The Individual Defendants are liable for the

  false statements pleaded herein.

                             RELEVANT NON-PARTY

        35.    “Garrett” refers to Garrett Motion Inc., f/k/a Garrett Transportation


                                           14
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 16 of 148 PageID: 2197




  Systems Inc. Garrett was Honeywell’s wholly-owned Transportation Systems

  division until the spin-off was completed on October 1, 2018. Honeywell

  stockholders received one share of Garrett for every ten shares of Honeywell they

  owned.

        36.    Honeywell managed the day-to-day affairs of Garrett prior to the spin-

  off. Many of the Honeywell employees who had been managing Garrett prior to

  the spin-off continued managing Garrett after the spin-off. During the spin-off

  process, Su Ping Lu, Honeywell’s Assistant General Counsel and Assistant

  Corporate Secretary, acted as sole director for Garrett.

        37.    Honeywell was responsible for Garrett’s accounting prior to the spin-

  off, including in particular the Bendix-related asbestos liabilities estimate that

  appeared in Garrett’s and Honeywell’s filings with the SEC. Indeed, as confirmed

  by Garrett’s independent auditor, Deloitte & Touche LLP, the financial statements

  included within Garrett’s initial registration statement were derived from

  Honeywell’s accounting records. Further, as explained by Garrett in its most recent

  proxy statement dated April 24, 2019, Garrett “was not a standalone entity and did

  not have a board of directors or an audit committee” prior to the spin-off and,

  therefore, relied entirely on Honeywell for all corporate accounting and disclosure

  purposes relating to the Bendix-related asbestos liabilities estimate.




                                            15
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 17 of 148 PageID: 2198




        38.   Additionally:

        (a)   Olivier Rabiller, who currently serves as Garrett’s President and

              Chief Executive Officer, served as President and Chief

              Executive Officer of Honeywell’s Transportation Systems

              division prior to the spin-off;

        (b)   Russell James, who now serves as Garrett’s Vice President and

              Corporate Controller (Principal Accounting Officer), was the

              Corporate Controller for the Transportation Systems division

              prior to the spin-off;

        (c)   Peter Bracke, who now serves as Vice President Finance for

              Garrett, served as Vice President Finance for Honeywell prior

              to the spin-off and Acting Chief Financial Officer and Principal

              Accounting Officer for Garrett during the spin- off;

        (d)   Craig Balis served (and serves) as Chief Technology Officer of

              Garrett both before and after the spin-off;

        (e)   Pierre Berthelet served (and serves) as Senior Vice President

              Marketing & Product Management of Garrett both before and

              after the spin-off;

        (f)   Martin Schiesser served (and serves) as Vice President and

              Chief Digital & Information Officer of Garrett both before and


                                           16
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 18 of 148 PageID: 2199




               after the spin-off; and

        (g)    Fabrice Spenninck served (and serves) as Senior Vice

               President, Chief Human Resources and Communications for

               Garrett both before and after the spin-off.

        39.    On December 2, 2019 Garrett filed an action against Honeywell in the

  Commercial Division of the Supreme Court of the State of New York, County of

  New York “seek[ing] relief from an unenforceable and unconscionable

  indemnification agreement, which includes illegal covenants and purports to saddle

  Garrett with over a billion dollars in asbestos liability unrelated to its business.”

                          SUBSTANTIVE ALLEGATIONS

   A.    Background.

        40.    Honeywell is a defendant in asbestos-related personal injury actions

  related to two predecessor companies, North American Refractories Company

  (“NARCO”), which was sold in 1986, and Bendix, which was sold in 2014.

        41.    NARCO produced refractory products (bricks and cement used in

  high temperature applications). Claimants from NARCO asbestos liabilities consist

  largely of individuals who allege exposure to NARCO asbestos-containing

  refractory products in an occupational setting. Rather than the traditional tort

  system, NARCO claims are processed through a Trust established under federal

  bankruptcy laws. The model used for determining how much money was placed in


                                             17
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 19 of 148 PageID: 2200




  this trust was based on a 15-year time horizon because, as Honeywell explains, “it

  represented our best estimate of the time period it would take for the Trust to be

  approved by the Bankruptcy Court, become fully operational and generate

  sufficiently reliable claims data … to enable us to update our NARCO Trust

  asbestos accrual, including by potentially applying a different time horizon to the

  projection.” The trust became operational in 2013; there was no claims data

  available to Honeywell before that time.

        42.    Bendix manufactured automotive brake parts that contained chrysotile

  asbestos in an encapsulated form. Despite known health hazards, Bendix used

  asbestos in its brake- and clutch-pad products until 2001. Claimants of Bendix

  asbestos liabilities consist largely of individuals who allege exposure to asbestos

  from brakes from either performing or being in the vicinity of individuals who

  performed brake replacements. Unlike with NARCO, the Bendix claims are

  processed traditionally through the tort system.

        43.    Although Honeywell sold Bendix in 2014, Honeywell has been sued

  in tens of thousands of cases alleging exposure to asbestos from Bendix products,

  and between Honeywell and its insurance companies, over $1 billion has been

  spent to resolve the claims. Despite having far more claims data than was available

  for the NARCO Trust, Honeywell only used a five-year time horizon, rather than

  the 15-year time horizon used for NARCO, to estimate its Bendix-related asbestos


                                             18
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 20 of 148 PageID: 2201




  liabilities.

  B.     Asbestos Is Highly Toxic and Has Resulted in Hundreds of
         Billions in Liability

         44.     Asbestos is a naturally occurring mineral fiber that occurs in rock and

  soil. Asbestos fibers are soft and flexible yet resistant to heat, electricity and

  chemical corrosion. Pure asbestos is an effective insulator, and it can also be mixed

  into cloth, paper, cement, plastic and other materials to make them stronger.

         45.     Because of its fiber strength and heat resistance asbestos has been

  used in a variety of building construction materials for insulation and as a fire

  retardant. Asbestos has also been used in a wide range of manufactured goods,

  mostly in building materials (roofing shingles, ceiling and floor tiles, paper

  products, and asbestos cement products), friction products (automobile clutch,

  brake, and transmission parts), heat-resistant fabrics, packaging, gaskets, and

  coatings.

         46.     Asbestos is toxic to human beings and results in a range of known

  effects, from asymptomatic scarring of the lungs (pleural plaques) to functionally

  limiting disease, including asbestosis and fatal cancers of the lining of the chest,

  heart, abdomen and lungs. Asbestosis and lung cancer are generally related to the

  quantum of exposure and are found among workers. Mesothelioma is a cancer

  primarily of the pleura and peritoneum and can result from only trivial exposure

  and, thus, affects both workers and the general population, often presenting

                                            19
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 21 of 148 PageID: 2202




  decades following exposure.

        47.    The health-related risks of exposure to asbestos have been

  documented since at least the 1st century AD, but it was not until several landmark

  scientific studies in the late 1950s through to the early 1960s that a definitive link

  between asbestos and asbestosis, lung cancer and mesothelioma was generally

  accepted. While the potency of different types of asbestos is debated, evidence has

  shown that all types of asbestos are carcinogenic to human beings.

        48.    In the US, the maximum exposure to asbestos is said to have occurred

  between the 1930s and the 1960s, with consumption peaking in 1973. Deaths from

  asbestos-related disease peaked between 1992 and 1997, which is consistent with

  the known lag between exposure and mortality. The spectre of mass litigation

  strategies still looms over companies.

  C.    Accounting for Liabilities.

        49.    In order to account for the mass amount of asbestos litigation,

  corporate reporting includes mandated annual reports. Accounting frameworks

  provide the means for disclosure of both financial and non-financial information.

  Financial disclosures are generally mandated through accounting standard regimes

  and promulgated standards such as International Financial Reporting Standards

  (IFRS) and U.S. GAAP.

        50.    ASC 450, the authoritative accounting standard under U.S. GAAP


                                           20
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 22 of 148 PageID: 2203




  concerning loss contingencies, provides that a company must accrue for a loss

  when that loss is both probable and reasonably estimable (ASC 450-20-25- 2). If a

  loss is reasonably possible but not probable and is reasonably estimable, then ASC

  450-20-50-3 directs that a company disclose that contingent loss but not record an

  accrual. ASC 450-20 makes clear that the same standards for accrual and

  disclosure of contingent liabilities apply to both unasserted claims as well as

  asserted claims. Specifically, ASC 450-20-55-14 provides, “[w]ith respect to

  unasserted claims and assessments, an entity must determine the degree of

  probability that a suit may be filed or a claim or assessment may be asserted and

  the possibility of an unfavorable outcome. If an unfavorable outcome is probable

  and the amount of loss can be reasonably estimated, accrual of a loss is required by

  paragraph 450-20-25-2.” Additionally, “If some amount within a range of loss

  appears at the time to be a better estimate than any other amount within the range,

  that amount shall be accrued. When no amount within the range is a better estimate

  than any other amount, however, the minimum amount in the range shall be

  accrued. Even though the minimum amount in the range is not necessarily the

  amount of loss that will be ultimately determined, it is not likely that the ultimate

  loss will be less than the minimum amount.” (ASC 450-20-30-1).

        51.    Prior to August 2018, Honeywell accounted for Bendix related

  asbestos liabilities for a limited five-year horizon. As Honeywell would later


                                           21
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 23 of 148 PageID: 2204




  admit, this accounting policy did not comply with the provisions of ASC 450 when

  measuring asbestos liabilities related to unasserted Bendix claims. This is because

  Honeywell possessed data that could yield a probable and reasonably estimable

  projection of liability under ASC 450 for the full term of the epidemiological

  projections beyond just five years.

        52.    Bendix claims have been addressed through the tort system since the

  mid-1970s, creating a body of historical claims information on which to rely when

  estimating a future projection of liability. Each year, Honeywell has a substantial

  body of real-time data of claims asserted, dismissal rates and resolution values that

  is more than sufficiently robust to support reliable estimates. For Bendix, historical

  claims data is readily available on a real-time basis through its day-to-day

  experience in the tort system. The robustness of this data supports the conclusion

  that application of the claims data to the full term of the epidemiological

  projections yields a probable and reasonably estimable projection of liability under

  ASC 450.

        53.    Historically, Honeywell’s accounting process for recognition of the

  Bendix asbestos liability begins with notification of claims being asserted against

  Honeywell via outside counsel which also serves as the Bendix claims

  administrator. It continues with the processing of the claim and case resolution

  (either dismissal or settlement), the processing of any applicable settlement


                                           22
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 24 of 148 PageID: 2205




  payments, the accounting for claims filings, dismissals and payment, the insurance

  recovery process, and ends with the related financial reporting and financial

  statement disclosures.

        54.    In addition to a liability for pending claims (claims filed in the tort

  system against Honeywell as of the financial statement date), Honeywell assesses

  the potential liability from unasserted claims (claims expected to be filed against

  Honeywell in future periods). The pending claims balance, including data on claim

  filings, settlements and dismissals, are reported to Honeywell on a monthly basis

  by its claims administrator.

        55.    The amount of the pending claims liability is calculated monthly by

  Honeywell representing a product of the pending claims balances by disease

  category multiplied by the average resolution values by disease category. The

  average resolution values by disease category are based on actual settlements and

  dismissals by disease category for the previous five years. These average

  resolution values are monitored by Honeywell quarterly and updated in the fourth

  quarter of each year.

        56.    Honeywell utilizes a third-party specialist to determine its liability for

  unasserted claims based on the following: epidemiological projections of the future

  incidence of disease; historical claims rate experience by disease category in the

  tort system; and historical resolution values (settlements and dismissals) by disease


                                           23
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 25 of 148 PageID: 2206




  category.

        57.    The liability for unasserted claims is updated by the third-party

  specialist in the fourth quarter each year based on the factors described above. The

  historical claims information is provided to the third-party specialist by the third-

  party claims administrator.

        58.    As such, Honeywell’s estimated value of Bendix related liabilities

  included future anticipated claims based on historical claims filing experience and

  dismissal rates, disease classifications, and average resolution values in the tort

  system for the previous five years.

        59.    In addition to historical data, Honeywell, its third-party specialists,

  and its outside legal counsel considered emerging trends and discoveries.

  According to Honeywell’s August 20, 2018 letter to the SEC “[s]ignificant weight

  was placed on the emerging science and studies that indicated the nature and

  application of the asbestos used in manufactured automotive brake parts by Bendix

  does not cause disease. Management also focused on evidence suggesting

  improvements in the tort system with regards to the resolution of asbestos claims

  (this information and insights having been provided to management by outside

  counsel).” Due to the evolving nature of these trends, Honeywell claimed it could

  not determine a probable and reasonably estimable future liability beyond five

  years in the future.


                                           24
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 26 of 148 PageID: 2207




        60.    However, this claim was incorrect, as the wealth of historical data

  available to Honeywell and its third-party specialist allowed it to later estimate

  future liabilities out to the year 2059. By only presenting the liabilities for a five-

  year horizon, Honeywell, by its own admission, “did not consider or use all

  available evidence to evaluate whether they should apply the full term or any other

  time horizon of epidemiological projections to the liability that might have been

  more appropriate than a five-year time horizon based on that evidence.” August 20,

  2018 letter from Honeywell to SEC.

  D.    The SEC Challenges Honeywell’s Accounting.

        61.    Defendants knew or were deliberately reckless regarding their

  accounting errors, but only decided to correct the misstatements after inquiries

  from the SEC.

        62.    On May 1, 2018, Honeywell began the formal process of spinning out

  Garrett, which would include the Bendix-related asbestos liabilities, by filing a

  draft registration statement confidentially with the SEC. According to a complaint

  against Honeywell subsequently filed by Garrett, Darius Adamczyk, Honeywell’s

  CEO, was the architect of the spin-off. The agreement between Honeywell and

  Garret outlined in the registration statement was arranged by Honeywell’s own in-

  house counsel, Su Ping Lu, who acted as Garrett’s president and sole director

  during the spin-off process. There were no independent attorneys or directors


                                            25
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 27 of 148 PageID: 2208




  negotiating on behalf of Garrett.

        63.    The registration statement stated “[i]n connection with the Spin-Off,

  we [Garrett] intend to enter into an Indemnification and Reimbursement

  Agreement (as defined below), pursuant to which we will have an obligation to

  make quarterly cash payments to Honeywell in amounts equal to 90% of

  Honeywell’s asbestos-related liability payments, primarily related to Honeywell’s

  legacy Bendix friction materials (“Bendix”) business…subject to an annual cap of

  $175 million.” Further, “[t]he obligation will continue until the earlier of: (1) the

  30th year anniversary of the execution of the Indemnification and Reimbursement

  Agreement; or (2) December 31 of the third consecutive year during which the

  annual indemnification obligation has been less than $25 million.” In other words,

  Honeywell estimated that it could be liable for up to $175 million annually for the

  following 30 years for the Bendix asbestos-related litigation. It is unclear why

  Honeywell made such an estimation for the purposes of an indemnity agreement

  but believed it could not estimate beyond a five-year time horizon for the purposes

  of preparing its own balance sheets.

        64.    In order to demonstrate the extent of this indemnification agreement,

  the registration statement contained historical financial statements for the

  transportation business that were prepared by Honeywell using the same

  accounting policy for its future Bendix-related asbestos liabilities. The Garrett


                                           26
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 28 of 148 PageID: 2209




  financial statements included the same provision of $616 million as of December

  31, 2017 for Bendix asbestos related liabilities.

        65.    The SEC challenged this number through a series of letters and

  conferences with Honeywell and Garrett. Eventually Honeywell admitted that

  there had been an error, that its internal controls were deficient, and that “the

  impact of correcting the error in 2018 would be a charge of (i) $1,018 million to

  income before taxes, and (ii) $770 million to net income. This would represent a

  greater than 10% impact on both of the forecasted 2018 amounts.” (emphasis

  added).

        66.    These letters were not made public until October, 2018 due to

  Honeywell’s request for confidential treatment. By requesting the correspondence

  remain confidential, Honeywell further misled its shareholders and prevented the

  public from timely learning vital information about its business.

                 May 24, 2018 Letter from SEC to Honeywell/Garrett

        67.    On May 24, 2018, the Division of Corporation Finance at the SEC

  wrote to Su Ping Lu raising questions about the draft registration statement. The

  SEC also sent the letter to Honeywell’s corporate counsel, John C. Kennedy, an

  attorney at Paul, Weiss, Rifkind, Wharton & Garrison LLP. Due to the

  aforementioned request for confidential treatment, the SEC did not release this

  letter to the public until October 5, 2018, more than four months after it was


                                            27
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 29 of 148 PageID: 2210




  written. In this letter, the SEC stated that Honeywell’s accounting for Bendix

  asbestos related liabilities did not appear to comply with GAAP, specifically ASC

  450. In particular, the SEC told Honeywell:

        ASC 450 does not provide bright lines with regard to time horizons in
        which ASC 450 judgments should be considered and applied.
        Therefore, we do not believe there is a conceptual basis for limiting
        an ASC 450 assessment to a certain time horizon. We believe your
        ASC 450 assessment should consider all claims without limitation to
        a specific time period. It is unclear how the ASC 450 assessment was
        considered for periods outside of the five year time horizons.

        Based on your history with asbestos claims, it seems unlikely to us
        that the low end of your range of probable losses for time periods
        beyond five years is zero.

        (emphasis added).

                  June 8, 2018 Letter from Honeywell/Garrett to SEC
        68.    In their June 8, 2018 response to the SEC (which was also made

  public on October 5, 2018), Honeywell “acknowledge[d] that ASC 450 does not

  provide bright lines with regard to time horizons in which ASC 450 judgments

  should be considered and applied.” It also acknowledged that “epidemiological

  projections of the incidence of disease extend well beyond a five-year time

  horizon.” Honeywell, nonetheless, pointed to potential future scientific research

  and legal developments as justifying its decision to not accrue the potential liability

  for asbestos claims after 2022. It stated:

        Honeywell selected a five-year future time horizon as the reasonable
        basis for valuing possible future claims as we believe that any loss or


                                               28
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 30 of 148 PageID: 2211




        range of loss for probable asbestos claims beyond the five-year period
        is not reasonably estimable.
                                          ***
        While Honeywell recognizes that it is probable that there will be
        asbestos claims filed against Honeywell and that Honeywell will
        experience losses beyond the five-year period (i.e., in year six), the
        inherent uncertainty that has resulted from emerging scientific and
        medical research and from volatility of legal standards in asbestos
        cases and rulings that we expect to continue have made it difficult to
        predict asbestos claim rates, settlement values and dismissal rates or
        to reasonably estimate any loss amount, or range of loss, for such
        claims beyond a five-year period.

        (emphasis added).

        69.        Honeywell proposed to include additional disclosures explaining its

  limit of five years for estimating future Bendix asbestos related liability and

  include     an     additional   risk   factor    notifying   investors   that   Honeywell

  “acknowledge[s] that it is probable that there will be losses associated with Bendix

  claims beyond the five-year horizon.” Honeywell did not, however, state that it

  was unable to estimate asbestos related liability for periods beyond five years

  based on existing science and legal standards or why these potentially favorable

  future developments meant it was more accurate to simply record zero liability for

  any claims filed after the five-year horizon.

                     June 21, 2018 Letter from SEC to Honeywell/Garrett

        70.        The SEC was unimpressed by Honeywell’s response and responded

  on June 21, 2018 asking Honeywell to advise “how and why you determined that a

  five- year time period to estimate losses for unasserted claims yields reliable


                                                  29
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 31 of 148 PageID: 2212




  estimates but time periods beyond five years cannot be reasonably estimated.” The

  SEC questioned Honeywell “whether [it] (1) attempted to estimate a liability for

  potential claims beyond the five year period but concluded the resulting estimate of

  loss (or range) was not reasonable or (2) did not attempt to estimate a liability

  beyond the five year period because [it] believed [it] could not develop a

  reasonable estimate.” This letter was also made public on October 5, 2018.

                 June 29, 2018 Letter from Honeywell/Garrett to SEC

        71.    Honeywell responded on June 29, 2018, just a few weeks before filing

  its Q2:18 quarterly financial report, again pointing to scientific research and its

  litigation strategy as making “five years a reasonable outer limit for the period of

  time over which claim rates and claim resolution values would remain unaffected

  by current scientific developments and litigation activities.” In response to whether

  Honeywell attempted to estimate liability beyond five years, Honeywell stated that

  they attempted a mathematical extrapolation of the data beyond the five-year

  horizon and “such calculation generated an estimated reasonably possible

  exposure over the full term of the epidemiological projections for potential

  claims not yet asserted of $1.3 billion as of December 31, 2017.” (emphasis

  added).

        Honeywell estimates its future liability for asbestos- related claims
        based upon three significant variables: (a) epidemiological projection
        of the future incidence of asbestos-related disease; (b) projected
        claims rates, including number, type and nature of claims filed against

                                           30
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 32 of 148 PageID: 2213




        Honeywell drawn from Honeywell’s recent claims experience; and (c)
        projected average claim resolution values, by type of claim, drawn
        from Honeywell’s recent claims experience. As described in our
        response to Comment 1 above, Honeywell believes that two of the
        three variables (specifically, (b) and (c) above) cannot be reasonably
        estimated beyond a five-year period. Notwithstanding this limitation,
        Honeywell applied variables (b) and (c) to the epidemiological
        projections in the manner used by Honeywell to calculate estimated
        losses during the five-year forecasting period spanning 2018-2022.
        Based on this mathematical extrapolation, such calculation generated
        an estimated reasonably possible exposure over the full term of the
        epidemiological projections for potential claims not yet asserted of
        $1.3 billion as of December 31, 2017.

        (emphasis added).

        72.    This letter was not made public until October 5, 2018 due to a request

  for confidential treatment.

        73.    Despite knowing that it had potential exposure to Bendix asbestos

  related liability of $1.3 billion and that the SEC believed that its prior accounting

  for this liability did not comply with GAAP, Honeywell filed its quarterly report

  on July 20, 2018 using its historical accounting methodology and still stating that

  its future Bendix asbestos liability was $610 million. Honeywell stated that its

  financial statements were prepared in accordance with GAAP. Honeywell did not

  disclose that the SEC did not believe there was a conceptual basis under GAAP for

  Honeywell’s accounting methodology and did not include any of the additional

  cautionary language that it had proposed to the SEC in its letter dated June 8, 2018.

  The July 2018 Quarterly Report was also accompanied by SOX certifications



                                           31
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 33 of 148 PageID: 2214




  signed by CEO Adamczyk and CFO Szlosek certifying that the financial

  statements were properly stated and disclosed all material weaknesses and

  significant deficiencies.

                  July 27, 2018 Letter from SEC to Honeywell/Garrett

        74.    On July 25, 2018, representatives of Honeywell and Garrett had a

  telephone conference with the SEC who followed up with a letter dated July 27,

  2018, which was also made public on October 5, 2018. In that letter, the SEC

  asked once again, and with a more forceful tone than previously, for support for

  Honeywell’s historical accounting for Bendix asbestos related liability.

        75.    The SEC did not accept Honeywell’s position that the legal and

  scientific environment made estimates past five years unreliable. The SEC pointed

  out to Honeywell “[b]ased on your disclosures it appears that over the last 10 years

  you have had relatively consistent amounts of Bendix liabilities accruals and

  payouts.” (emphasis added). Additionally, the SEC noted that according to

  Honeywell, “a reasonably possible exposure over the full term of the

  epidemiological projections for Bendix IBNR claims would be $1.3 billion.”

  Therefore, the SEC understood “that this would represent $820 million of

  reasonably possible additional exposure beyond what is recorded at December 31,

  2017, extending over an approximate 30 year period beginning in 2023.”

                 August 8, 2018 Letter from Honeywell/Garrett to SEC



                                           32
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 34 of 148 PageID: 2215




         76.   On August 8, 2018, Honeywell finally agreed with the SEC that its

  historical accounting for Bendix asbestos liability was inappropriate and not in

  accordance with GAAP. Honeywell admitted, it “has determined that it had not

  appropriately applied the provisions of ASC 450 when measuring its asbestos

  liabilities related to unasserted Bendix claims.” (emphasis added). As a result of

  this material error, Garrett restated its historical financial statements. The effect of

  the restatement was to increase asbestos related liabilities by approximately $1.1

  billion.

         77.   Honeywell also advised the SEC that “a material weakness in

  internal control over financial reporting was identified related to a deficiency of

  internal control for the estimation of probable and reasonably estimable liability for

  unasserted Bendix-related asbestos claims.” (emphasis added). Honeywell told the

  SEC that it would also be “revising” its historical financial statements to correct

  this error, although it did not act on this promise until after receiving yet another

  questioning letter from the SEC. In acknowledging the error in its historical

  financial statements, Honeywell “concluded that the appropriate application of

  ASC 450 with respect to unasserted Bendix-related asbestos claims is to reflect the

  full term of the epidemiological projections in its measurement of such liability.”

  This was because there was no “objective and verifiable data” to support limiting

  the estimate to just a five-year period.


                                             33
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 35 of 148 PageID: 2216




        78.   The same day, August 8, 2018, Garrett filed Amendment No. 2 to its

  Confidential Draft Form 10 with the SEC restating its financials. In “Note 1.

  Restatement of Combined Financial Statements” Garrett stated the following:

        In August 2018, the Transportation Systems business (“TS,” the
        “Business,” the “Company,” “we” or “our”) of Honeywell
        International Inc. (“Honeywell” or the “Parent”) determined that it
        had not appropriately applied the provisions of ASC 450,
        Contingencies, in measuring its asbestos liabilities related to
        unasserted Bendix claims (see Note 18 Commitments and
        Contingencies). The Company now reflects the full term of the
        epidemiological projections rather than a five-year time horizon when
        estimating the liability for unasserted Bendix-related asbestos claims.

        In light of the foregoing, the Company has restated the financial
        statements as of and for the years ended December 31, 2017, 2016,
        and 2015 to reflect the effects of its revised method for estimating its
        total liability for unasserted Bendix-related asbestos claims and to
        make certain corresponding disclosures related thereto.

        (emphasis added).

        79.   Additionally, Garrett disclosed:

        Our financial statements are derived from the consolidated financial
        statements and accounting records of Honeywell. In the course of
        preparing for our Spin-Off from Honeywell, Honeywell reassessed its
        accounting for unasserted Bendix-related asbestos claims to reflect
        the full term of the epidemiological projections in its measurement
        of such liability.
                                          ***
        Specifically, after assessing the deficiency that allowed the error to
        occur, and after assessing the materiality of the error to the
        Company’s Combined Financial Statements, it was determined that
        there were not effective controls in place to provide reasonable
        assurance that a material error would be prevented or detected related
        to the application of ASC 450 (Contingencies) in the estimation of
        such Bendix-related asbestos liability.

                                          34
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 36 of 148 PageID: 2217




        (emphasis added).

        80.    Additionally, on September 5, 2018, Garrett filed Amendment No. 1

  to the final Form 10 with the SEC relating to its registration of securities. The

  report of the independent registered public accounting firm notes that “the

  accompanying financial statements have been restated to correct a misstatement.”

  Garrett elaborated that it had “restated the financial statements as of and for the

  years ended December 31, 2017, 2016, and 2015 to reflect the effects of its revised

  method for estimating its total liability for unasserted Bendix-related asbestos

  claims and to make certain corresponding disclosures related thereto.”

        81.    Thus, while Honeywell eventually restated its financials solely for the

  year ended December 31, 2017, Garrett restated its financials for 2017, 2016, and

  2015 based on the same facts.

                    August 14, 2018 Letter from SEC to Honeywell

        82.    On August 14, 2018, the SEC sent a letter to Honeywell regarding its

  review of Honeywell’s Form 10-K for the Fiscal Year ending December 31, 2018.

  The SEC made this letter public on October 10, 2018. Once again, the SEC

  questioned Honeywell’s accounting for its asbestos related liabilities, stating:

        We note that you estimate your Bendix and NARCO asbestos related
        liabilities for future claims based on specific time periods subsequent
        to your balance sheet date. Please explain why you use different time
        periods for estimating the liabilities for future asbestos claims for your
        Bendix products asbestos liability and your NARCO- related asbestos

                                           35
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 37 of 148 PageID: 2218




        liability. In your response, also please provide us with an analysis
        that explains your facts and circumstances as well as your basis
        under ASC 450 to use those specific future time periods.

        (emphasis added).

                    August 20, 2018 Letter from Honeywell to SEC

        83.    On August 20, 2018, Honeywell responded to the SEC via letter,

  revealing the full extent of their accounting scheme to mask the true extent of their

  asbestos liabilities. The SEC made this letter available to the public on October 10,

  2018. Honeywell admitted that its accounting for Bendix related asbestos liability

  was incorrect, and that it would need to issue a restatement. This was a material

  adjustment – Honeywell stated “the impact of correcting the error in 2018 would

  be a charge of (i) $1,018 million to income before taxes, and (ii) $770 million to

  net income. This would represent a greater than 10% impact on both of the

  forecasted 2018 amounts.”

        84.    Honeywell further stated:

        Upon thorough consideration of the Staff’s comments in its review of
        the Form 10 submitted to the Staff in connection with the proposed
        spin- off of Garrett Motion Inc. and of the application of ASC 450,
        Honeywell determined that we had not appropriately applied the
        provisions of ASC 450 when measuring asbestos liabilities related to
        unasserted Bendix claims. Specifically, we concluded that the
        appropriate application of ASC 450-20 with respect to unasserted
        Bendix-related asbestos claims is to reflect the full term of the
        epidemiological projections in the measurement of such liability.
        The Company intends to revise its historical consolidated financial
        statements in future filings to reflect the inclusion of the full term of
        the epidemiological projections (through 2059) in its measurement of

                                           36
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 38 of 148 PageID: 2219




        liability for unasserted Bendix-related asbestos claims.”

        (emphasis added).

        85.   Honeywell did not follow Garrett’s decision to revise its financial

  statements for the years ending December 31, 2016 and December 31, 2015,

  stating “the effects of the error on the misstated income statements, statements of

  cash flows and balance sheets of those prior periods is less than 5% of all key

  metrics in each period.” However, Honeywell did recognize a “quantitatively

  material” change in net income (-6.5%) and comprehensive income (-5.0%) for the

  year ended December 31, 2017, primarily due to “an increase in the Company’s tax

  provision as a result of US Tax Reform enacted in December 2017.” Honeywell

  stated that while the error did not affect any of its key balance sheet metrics,

  including equity, by more than 4.5%, the effects of a “cumulative correction” on

  the 2018 income statement would be material. “For instance, the impact of

  correcting the error in 2018 would be a charge of (i) $1,018 million to income

  before taxes, and (ii) $770 million to net income. This would represent a greater

  than 10% impact on both of the forecasted 2018 amounts.” (emphasis added).

  Honeywell concluded that it was necessary to revise all its prior financial

  statements beginning with the December 31, 2017 10-K.

        86.   Under Section 2 – Sox 404 Internal Control Assessment, Honeywell

  stated:



                                          37
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 39 of 148 PageID: 2220




        As indicated previously, in August 2018, management concluded it
        should adjust the Bendix asbestos liability to reflect the full term of
        the epidemiological projections through 2059, and therefore,
        determined that it had historically incorrectly applied the provisions
        of ASC 450, Contingencies, in measuring its Bendix asbestos
        liability related to unasserted claims. This error, and the related
        control deficiency, were identified during the course of the SEC
        Staff’s review of the Form 10 filing related to Garrett Motion Inc.

                                           ***

        The error that was identified is an indication that a deficiency existed
        in the operation of an existing internal control since there was a failure
        to properly apply the key provisions of the control in establishing an
        estimate of unasserted Bendix asbestos claims liability related to the
        time horizon for which these claims would be asserted…This key
        control is specific to Bendix-related asbestos reserves where, on an
        annual basis, the Bendix-related asbestos reserves are adjusted to
        properly reflect current year estimates regarding both resolution
        values and estimated future claimants based on anticipated changes in
        the population of claims. Management reviews the specialist report for
        reasonableness of the unasserted claims liability and any
        increase/decrease from the prior year, and discusses with the specialist
        the significant actuarial inputs and reasons for the increase/decrease.
        Outside legal counsel specializing in asbestos related claims is also
        included in those discussions. Management has historically, as part
        of this process, held discussions with the specialist regarding the
        time horizon used for the estimation of the future unasserted claims.
        Management approves any adjustment to the unasserted claims
        liability amount based on this analysis and records the appropriate
        adjustment to the general ledger.

        This control focuses on the analysis and validation of the Bendix
        asbestos unasserted claims liability. Rights and obligation and
        valuation and allocation assertions are the relevant assertions that the
        control addresses.

                                           ***

        [I]n connection with the performance of this control, the Company


                                           38
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 40 of 148 PageID: 2221




        inappropriately relied on limited objective and verifiable data to
        justify its use of a five-year horizon. The Company had obtained and
        used the data to properly value a liability, but made the incorrect
        judgment based on what the data would have otherwise indicated had
        it not truncated the liability at a five-year horizon. The Company did
        not consider or use all available evidence to evaluate whether they
        should apply the full term or any other time horizon of
        epidemiological projections to the liability that might have been more
        appropriate than a five-year time horizon based on that evidence.

        (emphasis added).

        87.   As a result, Honeywell “concluded it was appropriate to revise prior

  periods when correcting the error under SAB 99.” Honeywell also admitted “[t]his

  consideration implies that there was information available that should have caused

  us to modify the time horizon used for the Bendix unasserted claims liability at an

  earlier point.” Honeywell did not explain why, given the availability of the

  information at an earlier point, management chose not to modify the five-year time

  horizon.

        88.   On August 23, 2018 Honeywell announced to the public that the

  SEC’s comments that were given to Garrett “are also applicable to Honeywell’s

  historical financial statements.” Honeywell announced that it corrected its

  accounting related to the time horizon for estimating future Bendix asbestos

  liabilities following a review by the SEC’s Division of Corporation Finance.

  Attached to the August 23, 2018 Form 8-K as Exhibit 99, Honeywell attached

  restated financial statements indicating an additional $1.083 billion in asbestos-


                                          39
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 41 of 148 PageID: 2222




  related liabilities.

        89.    On September 11, 2018 the SEC Division of Corporation Finance

  informed Honeywell by letter that it had completed its review of the Company’s

  Form 10-K for the fiscal year ending December 31, 2017. The SEC released this

  letter on October 10, 2019, along with other correspondence Honeywell had

  requested remain confidential.

        90.    On October 19, 2018 in the Q3:18 10-Q, Honeywell disclosed that the

  SEC’s Division of Corporation Finance had reviewed Honeywell’s prior

  accounting for liability for unasserted Bendix-related asbestos claims and that

  “[o]n September 13, 2018, following completion of Corporation Finance’s review,

  the SEC Division of Enforcement advised that it has opened an investigation

  related to this matter.”

  E.    Honeywell’s Control Deficiency.

        91.    A control deficiency exists when the design or operation of a control

  does not allow management or employees, in the normal course of performing their

  assigned functions, to prevent or detect misstatements on a timely basis.

        92.    Honeywell determined that it should adjust the Bendix asbestos

  liability to reflect the full term of the epidemiological projections through 2059,

  and therefore, determined that it had historically incorrectly applied the provisions

  of ASC 450, Contingencies, in measuring its Bendix asbestos liability related to


                                           40
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 42 of 148 PageID: 2223




  unasserted claims.

         93.    Honeywell stated that this error “is an indication that a deficiency

  existed in the operation of an existing internal control since there was a failure to

  properly apply the key provisions of the control in establishing an estimate of

  unasserted Bendix asbestos claims liability related to the time horizon for which

  these claims would be asserted.”

         94.    Honeywell used a third-party specialist to assist in assessing the

  required Bendix unasserted claims liability. In connection with the third-party

  specialist, Honeywell had designed a relevant internal control over that process

  that focused on the analysis and validation of the Bendix asbestos unasserted

  claims liability.

         95.    The specific control activity was the “Bendix Reserves True-up”

  control, which provided that “Honeywell’s third-party service provider calculates

  the average resolution values on which Honeywell bases its estimates of the total

  liability associated with its current and future Bendix asbestos claims. The year-

  end reserve is updated based on the new average resolution values and is approved

  by Management.”

         96.    This control is specific to Bendix-related asbestos reserves where, on

  an annual basis, the Bendix- related asbestos reserves were adjusted to properly

  reflect current year estimates regarding both resolution values and estimated future


                                           41
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 43 of 148 PageID: 2224




  claimants based on anticipated changes in the population of claims.

        97.    Management (including Adamczyk and Szlosek) was highly involved

  in this internal control and had direct impact on the accounting of Bendix’s

  asbestos liability. Management reviewed the specialist report for reasonableness of

  the unasserted claims liability and any increase/decrease from the prior year, and

  discussed with the specialist the significant actuarial inputs and reasons for the

  increase/decrease. Outside legal counsel specializing in asbestos-related claims

  was also included in those discussions.

        98.    Management had historically, as part of this process, held discussions

  with the specialist regarding the time horizon used for the estimation of the future

  unasserted claims. Management approved any adjustment to the unasserted claims

  liability amount based on this analysis and records the appropriate adjustment to

  the general ledger.

        99.    Honeywell also had conversations among management, its third-party

  specialists and outside counsel about what appeared to be a movement of

  companies to extend out the time horizon.

        100. In its July 27, 2018 letter, the SEC, suspecting a controls deficiency,

  asked several pointed questions about this third-party specialist:

        1.     What was the external actuary specifically asked to do with
               regards to the period over which claims were reasonably
               estimable? Did the Company ask the actuary to confirm its
               view that five years was the period over which Bendix claims

                                            42
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 44 of 148 PageID: 2225




                were reasonably estimable, or was the actuary requested to
                provide its independently determined view on what time period
                would be reasonably estimable?

         2.     You asserted that you believe that the same actuary has
                performed services relating to the Bendix accrual since 2006.
                During that time period, have there been any significant
                changes in what the actuary has been requested to do by the
                Company? Were there any changes that have occurred during
                the last three years (2015-2017)?

  Honeywell never directly answered these questions.

         101.   In its August 20, 2018 letter to the SEC Honeywell admitted that it

  had identified an operating effectiveness deficiency related to this internal control

  activity.

         102. As part of the operation of the identified deficient Bendix control, a

  review of the conclusion on the unasserted claims liability occurred in connection

  with the data analysis and specialist report.

         103. Honeywell found that in connection with the performance of this

  control, it inappropriately relied on limited objective and verifiable data to justify

  its use of a five-year horizon.

         104. Honeywell under-reported its liability based on what the data would

  have otherwise indicated had it not truncated the liability at a five-year horizon.

         105. Additionally, by its own admission, Honeywell “did not consider or

  use all available evidence to evaluate whether they should apply the full term or

  any other time horizon of epidemiological projections to the liability that might

                                            43
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 45 of 148 PageID: 2226




  have been more appropriate than a five-year time horizon based on that evidence.”

  Honeywell concluded that this failure to consider evidence beyond the five-year

  horizon was a deficiency in its internal controls.

  F.    Management’s Responsibility for Financial Reporting.

        106. Defendants represented in each of Honeywell’s periodic reports filed

  with the SEC on Forms 10-K and 10-Q that the financial statements therein

  conformed with GAAP.

        107. GAAP are those principles recognized by the accounting profession as

  the conventions, rules, and procedures necessary to define accepted accounting

  practice at a particular time. GAAP are the official standards adopted by the

  American Institute of Certified Public Accountants (the “AICPA”), a private

  professional association, through three successor groups that it established, the

  Committee on Accounting Procedure, the Accounting Principles Board (the

  “APB”), and the Financial Accounting Standards Board (the “FASB”). Effective

  July 1, 2009, the FASB issued the FASB ASC which superseded all prior FAS

  Standards and FASB Staff Positions regarding FAS Standards. The ASC is “the

  source of authoritative [GAAP] recognized by the FASB to be applied by

  nongovernmental entities.” (ASC 105-10-5-1).

        108. SEC Regulation S-X (17 C.F.R. § 210.4-01(a)(1)) states that financial

  statements filed with the SEC which are not prepared in compliance with GAAP


                                            44
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 46 of 148 PageID: 2227




  are presumed to be misleading and inaccurate. Regulation S-X requires that interim

  financial statements must also comply with GAAP, with the exception that interim

  financial statements need not include disclosures that would be duplicative of

  disclosures accompanying annual financial statements. (17 C.F.R. § 210.10-01(a)).

        109. Senior management is responsible for a company’s financial

  reporting. The Code of Professional Conduct developed by the American Institute

  of Certified Public Accounts states in pertinent part:

        The financial statements are management’s responsibility. The
        auditor’s responsibility is to express an opinion on the financial
        statements. Management is responsible for adopting sound accounting
        policies and for establishing and maintaining an internal control
        structure that will, among other things, record, process, summarize,
        and report financial data that is consistent with management’s
        assertions embodied in the financial statements. The entity’s
        transactions and the related assets, liabilities, and equity are within the
        direct knowledge and control of management. The auditor’s
        knowledge of these matters and internal control is limited to that
        acquired through the audit. Thus, the fair presentation of financial
        statements in conformity with generally accepted accounting
        principles is an implicit and integral part of management’s
        responsibility.

        (1 CCH AICPA Professional Standards, SAS No. 1, § 110.02 (1982)).

        (emphasis added).

        110. Section     13    of   the   Exchange     Act    confirms    management’s

  responsibilities for an entity’s internal controls. “Every issuer which has a class of

  securities registered pursuant to section 78l of this title and every issuer which is

  required to file reports pursuant to section 78o(d) of this title shall-…devise and

                                            45
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 47 of 148 PageID: 2228




  maintain a system of internal accounting controls sufficient to provide reasonable

  assurances that- . . . transactions are recorded as necessary (I) to permit preparation

  of financial statements in conformity with generally accepted accounting principles

  or any other criteria applicable to such statements….” (15 U.S.C. §

  77m(b)(2)(B)(ii)(I)).

        111. Honeywell’s management, including its CEO and CFO, conducted

  evaluations of the effectiveness of Honeywell’s internal control over financial

  reporting based on the framework in Internal Control – Integrated Framework

  issued by the Committee of Sponsoring Organizations of the Treadway

  Commission (the “COSO Report”). The COSO Report defines internal control as a

  process that is “designed to provide reasonable assurance regarding the

  achievement of objectives” related to the effectiveness and efficiency of

  operations, the reliability of financial reporting, and compliance with applicable

  laws and regulations. The term “reliable” as used in the COSO Report requires that

  financial statements prepared for external purposes are fairly presented in

  conformity with GAAP and regulatory requirements. Inherent in the fair

  presentation of financial statements is the concept of statement materiality.

  Reliability of financial reporting applies to published financial statements,

  including interim and consolidated financial statements, and selected financial

  data, such as earnings releases, derived from these financial statements.


                                            46
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 48 of 148 PageID: 2229




           112. An error in previously issued financial statements is an “error in

  recognition, measurement, presentation, or disclosure in financial statements

  resulting from mathematical mistakes, mistakes in the application of [GAAP], or

  oversight or misuse of facts that existed at the time the financial statements were

  prepared.” A “retrospective application” is the “application of a different

  accounting principle to one or more previously issued financial statements.” A

  “restatement” is the “process of revising previously issued financial statements to

  reflect the correction of an error in those financial statements.” (ASC 205-10-20).

           113. Upon the discovery of a material error in a previously issued financial

  statement:

           [The] error . . . shall be reported as an error correction[] by restating
           the prior-period financial statements. Restatement requires all of the
           following:

                  a. The cumulative effect on periods prior to those presented
                  shall be reflected in the carrying amounts of assets and
                  liabilities as of the beginning of the first period presented[;]
                  b. An offsetting adjustment, if any, shall be made to the
                  opening balance of retained earnings (or other appropriate
                  components of equity or net assets in the statement of financial
                  position) for that period[;] [and]
                  c. Financial statements for each individual prior period
                  presented shall be adjusted to reflect correction of the period-
                  specific effects of the error.

           (ASC 250-10-45-23).
           114.   When restating financial statements for the purpose of correcting an
  error:



                                              47
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 49 of 148 PageID: 2230




        [T]he entity shall disclose that its previously issued financial
        statements have been restated, along with a description of the nature
        of the error. The entity also shall disclose both of the following:

              a. The effect of the correction on each financial statement line
              item and any per-share amounts affected for each prior period
              presented
              b. The cumulative effect of the change on retained earnings or
              other appropriate components of equity or net assets in the
              statement of financial position as of the beginning of the
              earliest period presented.

        (ASC 250-10-50-7).

        115. Other circumstances requiring the revision of financial statements,

  neither of which are applicable here, include a change in the reporting entity or a

  change in an accounting principle. (ASC 250-10-45).

        116. Restating financial statements dilute public confidence in the

  companies to which they belong. Further, restatements confuse those who use

  them. Consequently, financial statements prepared in accordance with GAAP

  should be considered final, and only restated for the purpose of correcting material

  errors. (ASC 105-10-5-6).

        117. As a result of Honeywell’s improper accounting Honeywell concluded

  it had a “significant deficiency” in internal controls over financial reporting and

  that it would need to restate prior periods. Specifically, Honeywell found that the

  effects of a cumulative correction on Honeywell’s projected 2018 income

  statement, would be material. Honeywell determined that the impact of correcting


                                          48
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 50 of 148 PageID: 2231




  the error in 2018 would be a charge of (i) $1,018 million to income before taxes,

  and (ii) $770 million to net income. This would represent a greater than 10%

  impact on both of the forecasted 2018 amounts.

          118. Honeywell calculated the cumulative effect of the uncorrected error

  on the balance sheets and determined that the error would have a -6.5% effect on

  net income and a -5% on comprehensive income for the year ended December 31,

  2017.

          119. Accordingly, Honeywell concluded that the error cannot be corrected

  through the 2018 income statement and must, therefore be corrected via a revision

  of prior periods.

          120. Honeywell also determined that it was appropriate to revise prior

  periods when correcting the error under SAB 99. Honeywell admits that this

  consideration implies that there was information available that should have caused

  Honeywell to modify the time horizon used for the Bendix unasserted claims

  liability during those prior periods.

          121. Honeywell restated its accounting for asbestos liability claims in the

  third quarter of 2018 in relation to the SEC’s corporation finance division review

  of the Company’s annual report for 2017. That report included Honeywell’s

  accounting for legacy asbestos claims from its former Bendix business

          122. Honeywell’s revised accounting for asbestos-related liabilities, as of


                                           49
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 51 of 148 PageID: 2232




  December 31, 2017, projects out to 2059 and is $2.61 billion, $1.087 billion higher

  than Honeywell’s prior estimate, solely due to an increase in Bendix liability.

        123. Additionally, Honeywell’s insurance recoveries for asbestos-related

  liabilities were raised to $503 million, as of December 31, 2017, $68 million

  higher than its previous estimate.

  G.    Honeywell’s Competitors Accounted for the Full-Term Asbestos
        Related Liabilities.
        124. Honeywell’s decision to use a five-year horizon was also at odds with

  and contrary to industry practices, as evidenced by the accounting practices of

  other companies with asbestos-related litigation exposure. Indeed, as stated in the

  appendix to Honeywell’s August 20, 2018 response to the SEC:

        [The] conclusion to adjust the time horizon of the Bendix liability was
        made after (i) reevaluating the highly subjective nature of the use of a
        five-year horizon (when various horizon periods could also be used),
        [and] (ii) noting the recent change by numerous companies to accrue
        for unasserted claims over the full term of the epidemiological studies
        (again because of such time horizon subjectivity) . . . . The Company
        also had conversations between management [Adamczyk and
        Szlosek], its third-party specialists and outside counsel about what
        appeared to be a movement of companies to extend out the time
        horizon.

        125. Honeywell even admits that adjusting the time horizon of the Bendix

  liability “would facilitate comparability between Honeywell, Garrett Motion Inc.,

  and the companies’ respective peers.”

        126. In The Dow Chemical Company’s Form 10-K for the year ending



                                           50
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 52 of 148 PageID: 2233




  December 31, 2016, The Dow Chemical Company’s subsidiary, Union Carbide,

  “increased its December 31, 2002 asbestos-related liability for pending and future

  claims for a 15-year period ending in 2017 to $2.2 billion, excluding future defense

  and processing costs.” Union Carbide studied “both a 15-year period and through

  the terminal year of 2049.” Union Carbide “determined that using the estimate

  through the terminal year of 2049 was more appropriate due to increasing

  knowledge and data about the costs to resolve claims and diminished volatility in

  filing rates.”

         127. Similarly, in a Form 8-K filed with the SEC on April 28, 2016,

  Owens-Illinois, Inc. revised its accounting for asbestos related liability from four

  years out until an indefinite period of time into the future. Owens-Illinois, Inc.

  noted, “Beginning in 2003, the Company has estimated its asbestos-related liability

  based on an annual analysis of how far in the future it could reasonably estimate

  the number of claims it expected to receive. Subsequent to the filing of its 2015

  Annual Report, the Company was informed by the SEC staff that they believe that,

  under the applicable accounting pronouncement, the Company should consider all

  claims without limitation to a specific time period. In light of these discussions, the

  Company has concluded, in consultation with the Audit Committee and the

  Company’s independent registered public accounting firm Ernst & Young LLP

  (“EY”), that its method for estimating its future asbestos-related liability was not


                                            51
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 53 of 148 PageID: 2234




  consistent with the applicable accounting pronouncement. With the assistance of

  an external consultant, and utilizing a model with actuarial inputs, the Company

  has developed a new method for reasonably estimating its total asbestos- related

  liability. Using the new model, the Company’s total asbestos-related liability,

  without limitation to a specific time period, is expected to be $806 million as of

  March 31, 2016. This is $295 million higher than the estimation method used

  previously that used a four-year future period.”

        128. In 2016, Crown Holdings, Inc. changed its accounting for asbestos

  related liabilities. Previously, Crown Holdings, Inc. “estimated probable costs for

  claims through the year 2025.” However, beginning in Crown Holdings, Inc. Form

  10-K for year-end 2016, Crown Holdings began accounting for asbestos-related

  liabilities “without limitation to a specified time period.”

        129. In 2007, Ingersoll-Rand changed its accounting under ASC 450 for

  asbestos-related liabilities from seven years into the future out until 2053, “the

  period over which the Company has and is likely to resolve asbestos-related claims

  against it in the future.” Ingersoll-Rand notes:

        In the fourth quarter of 2007, the Company again reviewed its history
        and experience with asbestos-related litigation and determined that it
        had now become possible to make a reasonable estimate of its total
        liability for pending and unasserted potential future asbestos-related
        claims. This determination was based upon the Company’s analysis of
        developments in asbestos litigation, including the substantial and
        continuing decline in the filing of non-malignancy claims against the
        Company, the establishment in many jurisdictions of inactive or

                                            52
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 54 of 148 PageID: 2235




        deferral dockets for such claims, the decreased value of non-
        malignancy claims because of changes in the legal and judicial
        treatment of such claims, increasing focus of the asbestos litigation
        upon malignancy claims, primarily those involving mesothelioma, a
        cancer with a known historical and predictable future annual
        incidence rate, and the Company’s substantial accumulated experience
        with respect to the resolution of malignancy claims, particularly
        mesothelioma claims, filed against it.

        (emphasis added).

        130. Since 2007, the 3M Company, one of it not the biggest competitor of

  Honeywell, has projected its asbestos-related liability out based on the amount of

  future projected claims for an indefinite period of time into the future. The 3M

  Company explains that it:

        [E]stimates its respirator mask/asbestos liabilities, including the cost
        to resolve the claims and defense costs, by examining: (i) the
        Company’s experience in resolving claims, (ii) apparent trends, (iii)
        the apparent quality of claims (e.g., whether the claim has been
        asserted on behalf of asymptomatic claimants), (iv) changes in the
        nature and mix of claims (e.g., the proportion of claims asserting
        usage of the Company’s mask or respirator products and alleging
        exposure to each of asbestos, silica, coal or other occupational dusts,
        and claims pleading use of asbestos-containing products allegedly
        manufactured by the Company), (v) the number of current claims
        and a projection of the number of future asbestos and other claims
        that may be filed against the Company, (vi) the cost to resolve
        recently settled claims, and (vii) an estimate of the cost to resolve and
        defend against current and future claims.

        (emphasis added).

  H.    Defendants Made Materially False and Misleading Statements.

        131. Throughout the Class Period, Defendants made materially false and



                                           53
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 55 of 148 PageID: 2236




  misleading statements regarding the Company’s business, operational and

  compliance policies. Specifically, Defendants made false and/or misleading

  statements and/or failed to disclose that: (i) Honeywell’s Bendix-related asbestos

  liabilities was greater than initially reported; (ii) Honeywell maintained improper

  accounting practices and controls over financial reporting and public disclosures in

  connection with its Bendix-related asbestos liabilities; and (iii) as a result,

  Honeywell’s public statements were materially false and misleading at all relevant

  times. Additionally, Honeywell failed to disclose that the SEC began questioning

  its accounting practices with regard to the Bendix-related asbestos liabilities in

  May, 2018. Due to these materiality misleading statements and omissions, the

  price of Honeywell’s stock was artificially inflated.

                             February 9, 2018 Form 10-K

        132. On February 9, 2018, the start of the Class Period, Honeywell filed an

  annual report on Form 10-K with the SEC, announcing its financial and operating

  results for the quarter and year ended December 31, 2017. Adamczyk and Szlosek

  signed the 2017 10-K on behalf of Honeywell.

        133. The 2017 10-K contained a series of “Notes” to its consolidated

  financial statements. Note 19, titled “Commitments and Contingencies,” discussed

  the Company’s asbestos-related liabilities. In Note 19, Honeywell provided a chart

  showing that its total Bendix-related asbestos liabilities were as of December 31,


                                           54
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 56 of 148 PageID: 2237




  2017 was $616 million:




  This representation was false and materially misleading because Honeywell’s true

  Bendix-related asbestos liabilities as of December 31, 2017 was $1.703 billion,

  nearly three times more than the amount represented.

        134. The representation was also materially false and/or misleading

  because it stated that Honeywell was complying with generally accepted

  accounting principles and various accounting standards, namely ASC 450, in

  calculating this figure. It was not. Honeywell was, in fact, not adhering to ASC 450

  or, for that matter, industry norms. Instead of estimating its Bendix-related

  asbestos liabilities to account for the full term of the epidemiological studies,

  Honeywell was cutting off its estimates after five years, thus disregarding any

  potential for liability from that point forward. There was no conceptual basis for

  limiting this ASC 450 assessment. Honeywell provided its $616 million estimate

  without any warning that the estimate was unsupported by, contrary to, and in


                                          55
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 57 of 148 PageID: 2238




  violation of applicable accounting standards. This was not a matter of opinion, but

  instead a direct and intentional violation of generally accepted accounting

  principles.

        135. In Note 19, Honeywell also provided investors with a description of

  its method for determining the Company’s Bendix-related asbestos liabilities. In

  pertinent part, the 2017 Form 10-K stated:

        Our consolidated financial statements reflect an estimated liability for
        resolution of pending (claims actually filed as of the financial
        statement date) and future Bendix-related asbestos claims. We have
        valued Bendix pending and future claims using average resolution
        values for the previous five years. We update the resolution values
        used to estimate the cost of Bendix pending and future claims during
        the fourth quarter each year.

        The liability for future claims represents the estimated value of future
        asbestos related bodily injury claims expected to be asserted against
        Bendix over the next five years. Such estimated cost of future Bendix-
        related asbestos claims is based on historic claims filing experience
        and dismissal rates, disease classifications, and resolution values in
        the tort system for the previous five years. In light of the
        uncertainties inherent in making long-term projections, as well as
        certain factors unique to friction product asbestos claims, we do not
        believe that we have a reasonable basis for estimating asbestos
        claims beyond the next five years. The methodology used to estimate
        the liability for future claims is similar to that used to estimate the
        liability for future NARCO-related asbestos claims.

        (emphasis added).

        136. This statement was materially false and misleading. Honeywell knew

  that it was able to “estimat[e] asbestos claims beyond the next five years,” but

  intentionally decided not to do so. Honeywell’s decision to restate its asbestos

                                          56
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 58 of 148 PageID: 2239




  liability estimates on August 23, 2018, proves this point and confirms the

  Company had the information necessary to provide the correct financial

  information throughout the Class Period. Thus, Honeywell, Adamczyk, and

  Szlosek lied when they told investors the Company did not have the ability to

  estimate Bendix- related liabilities for a period greater than five years in the future.

        137. The 2017 10-K also indicates that Honeywell had net income of

  $1.655 billion attributed to Honeywell and comprehensive income of $2.177

  billion. However, unbeknownst to investors this number was false and misleading

  as Honeywell had actually inflated its net income by 6.5% and comprehensive

  income by 5% by limiting asbestos liability to just five years. In other words, had

  Honeywell properly accounted for its $1.703 billion of Bendix-related asbestos

  liabilities, the Company’s net income and comprehensive income would have been

  decreased by 6.5% and 5%, respectively.

        138. In connection with Honeywell’s 2017 10-K, Adamczyk and Szlosek

  each certified pursuant to the Sarbanes-Oxley Act of 2002 that they reviewed the

  2017 10-K. Specifically, Adamczyk and Szlosek each certified that:

        1.     I have reviewed this Annual Report on Form 10-K of
               Honeywell International Inc.;
        2.     Based on my knowledge, this report does not contain any
               untrue statement of a material fact or omit to state a material
               fact necessary to make the statements made, in light of the
               circumstances under which such statements were made, not
               misleading with respect to the period covered by this report;


                                            57
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 59 of 148 PageID: 2240




        3.    Based on my knowledge, the financial statements, and other
              financial information included in this report, fairly present in
              all material respects the financial condition, results of
              operations and cash flows of the registrant as of, and for, the
              periods presented in this report;

        4.    The registrant’s other certifying officer and I are responsible for
              establishing and maintaining disclosure controls and procedures
              (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e))
              and internal control over financial reporting (as defined in
              Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant
              and have:
              a)    designed such disclosure controls and procedures, or
                    caused such disclosure controls and procedures to be
                    designed under our supervision, to ensure that material
                    information relating to the registrant, including its
                    consolidated subsidiaries, is made known to us by others
                    within those entities, particularly during the period in
                    which this report is being prepared;

              b)    designed such internal control over financial reporting,
                    or caused such internal control over financial reporting
                    to be designed under our supervision, to provide
                    reasonable assurance regarding the reliability of
                    financial reporting and the preparation of financial
                    statements for external purposes in accordance with
                    generally accepted accounting principles;
              c)    evaluated the effectiveness of the registrant’s disclosure
                    controls and procedures and presented in this report our
                    conclusions about the effectiveness of the disclosure
                    controls and procedures, as of the end of the period
                    covered by this report based on such evaluation; and
                    disclosed in this report any change in the registrant’s
                    internal control over financial reporting that occurred
                    during the registrant’s most recent fiscal quarter (the
                    registrant’s fourth fiscal quarter in the case of an annual
                    report) that has materially affected, or is reasonably
                    likely to materially affect, the registrant’s internal control
                    over financial reporting;

                                          58
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 60 of 148 PageID: 2241




        5.    The registrant’s other certifying officer and I have disclosed,
              based on our most recent evaluation of internal control over
              financial reporting, to the registrant’s auditors and the audit
              committee of the registrant’s board of directors (or persons
              performing the equivalent functions):

              a)     all significant deficiencies and material weaknesses in
                     the design or operation of internal control over
                     financial reporting which are reasonably likely to
                     adversely affect the registrant’s ability to record,
                     process, summarize and report financial information;
                     and
              b)    any fraud, whether or not material, that involves
                    management or other employees who have a significant
                    role in the registrant’s internal control over financial
                    reporting.
        (emphasis added).

        139. Adamczyk’s and Szlosek’s certifications were materially false and/or

  misleading for three reasons. First, the certifications falsely represented that the

  financial statements within the 2017 10-K “fairly present[ed] in all material

  respects the financial condition…of the registrant as of, and for, the periods

  presented in this report.” This was not true. As discussed above, Honeywell’s true

  Bendix-related asbestos liabilities as of December 31, 2017 was $1.703 billion,

  nearly three times more than the amount represented.

        140. Second, the certifications falsely represented that Honeywell’s

  internal controls over financial reporting were designed to ensure the Company’s

  financial statements within the 2017 10-K were in conformance with generally



                                          59
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 61 of 148 PageID: 2242




  accepted accounting principles. This was not true. As discussed above, Honeywell

  and its senior management (including Adamczyk and Szlosek) had implemented

  and maintained an internal control that allowed the Company to inappropriately

  rely on limited objective and verifiable data in order to use a five-year horizon

  when estimating Bendix-related asbestos liabilities. In turn, the control allowed

  Honeywell to under-report its liability based on what the data would have

  otherwise indicated had it not truncated the liability at a five-year horizon. This

  was not in conformance with GAAP. Accordingly, Honeywell’s internal controls

  over financial reporting were not designed to ensure compliance with generally

  accepted accounting principles.

        141. Third, although Adamczyk and Szlosek represented in their

  certifications that they had disclosed all significant deficiencies and material

  weaknesses in the design or operation of internal control over financial reporting,

  they in fact had not. As discussed above, Adamczyk and Szlosek were responsible

  for the implementation and maintenance of an internal control that violated

  generally accepted accounting principles and, in turn, allowed Honeywell to

  materially under- report its Bendix-related asbestos liabilities. Adamczyk and

  Szlosek had not disclosed this significant deficiency and/or material weakness and,

  as a result, their certifications were materially false and misleading.

        142. The omissions and/or misrepresentations in the 2017 10-K and the


                                            60
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 62 of 148 PageID: 2243




  accompanying certifications were material because the true facts would have

  altered the total mix of information available to investors when deciding to

  purchase Honeywell stock.

                               April 20, 2018 Form 10-Q

        143. On April 20, 2018, Honeywell filed a quarterly report on Form 10-Q

  with the SEC, announcing the Company’s financial and operating results for the

  first quarter of 2018 (the “Q1:18 10-Q”). Jennifer H. Mak signed the Q1:18 10-Q

  on behalf of Honeywell.

        144. The Q1:18 10-Q contained a series of “Notes” to its consolidated

  financial statements. Note 14, titled “Commitments and Contingencies,” discussed

  the Company’s asbestos-related liabilities. In a table under Note 14, Honeywell

  represented that its total Bendix-related asbestos liabilities were $616 million as of

  December 31, 2017 and $615 million as of March 31, 2018:




  This representation was false and materially misleading because Honeywell’s true

  Bendix-related asbestos liabilities as of December 31, 2017 were actually $1.703

  billion, nearly three times more than the amount represented.

        145. The representation was also materially false and/or misleading

                                           61
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 63 of 148 PageID: 2244




  because it stated that Honeywell was complying with generally accepted

  accounting principles and various accounting standards, namely ASC 450, in

  calculating this figure. It was not. Honeywell was, in fact, not adhering to ASC 450

  or, for that matter, industry norms. Instead of estimating its Bendix-related

  asbestos liabilities to account for the full term of the epidemiological studies,

  Honeywell was cutting off its estimates after five years, thus disregarding any

  potential for liability from that point forward. There was no conceptual basis for

  limiting this ASC 450 assessment. Honeywell provided its Bendix-related asbestos

  liabilities estimate without any warning that the estimate was unsupported by,

  contrary to, and in violation of applicable accounting standards. This was not a

  matter of opinion, but instead a direct and intentional violation of generally

  accepted accounting principles.

        146. In Note 14, Honeywell also provided investors with a description of

  its method for determining the Company’s Bendix-related asbestos liabilities. In

  pertinent part, the Q1:18 10-Q stated:

        Our consolidated financial statements reflect an estimated liability for
        resolution of pending (claims actually filed as of the financial
        statement date) and future Bendix-related asbestos claims. We have
        valued Bendix pending and future claims using average resolution
        values for the previous five years. We update the resolution values
        used to estimate the cost of Bendix pending and future claims during
        the fourth quarter each year.

        The liability for future claims represents the estimated value of future


                                           62
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 64 of 148 PageID: 2245




        asbestos related bodily injury claims expected to be asserted against
        Bendix over the next five years. Such estimated cost of future Bendix-
        related asbestos claims is based on historic claims filing experience
        and dismissal rates, disease classifications, and resolution values in
        the tort system for the previous five years. In light of the
        uncertainties inherent in making long-term projections, as well as
        certain factors unique to friction product asbestos claims, we do not
        believe that we have a reasonable basis for estimating asbestos
        claims beyond the next five years. The methodology used to estimate
        the liability for future claims is similar to that used to estimate the
        liability for future NARCO-related asbestos claims.

        (emphasis added).

        147. This statement was materially false and/or misleading. Honeywell

  knew that it was able to “estimat[e] asbestos claims beyond the next five years,”

  but intentionally chose not to do so. Honeywell’s decision to restate its asbestos

  liability estimates on August 23, 2018 proves this point and confirms the Company

  had the information necessary to provide the correct financial information

  throughout the Class Period. Thus, Honeywell, Adamczyk, and Szlosek lied when

  they told investors the Company did not have the ability to estimate Bendix-

  related liabilities for a period greater than five years in the future.

        148. In connection with Honeywell’s Q1:18 10-Q, Defendants Adamczyk

  and Szlosek each certified pursuant to SOX that they reviewed the Q1:18 10-Q.

  Specifically, Adamczyk and Szlosek each certified that:

        1.     I have reviewed this Quarterly Report on Form 10-Q of
               Honeywell International Inc.;
        2.     Based on my knowledge, this report does not contain any

                                              63
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 65 of 148 PageID: 2246




              untrue statement of a material fact or omit to state a material
              fact necessary to make the statements made, in light of the
              circumstances under which such statements were made, not
              misleading with respect to the period covered by this report;

        3.    Based on my knowledge, the financial statements, and other
              financial information included in this report, fairly present in
              all material respects the financial condition, results of
              operations and cash flows of the registrant as of, and for, the
              periods presented in this report;

        4.    The registrant’s other certifying officer and I are responsible for
              establishing and maintaining disclosure controls and procedures
              (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e))
              and internal control over financial reporting (as defined in
              Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant
              and have:

              a)    designed such disclosure controls and procedures, or
                    caused such disclosure controls and procedures to be
                    designed under our supervision, to ensure that material
                    information relating to the registrant, including its
                    consolidated subsidiaries, is made known to us by others
                    within those entities, particularly during the period in
                    which this report is being prepared;

              b)    designed such internal control over financial reporting,
                    or caused such internal control over financial reporting
                    to be designed under our supervision, to provide
                    reasonable assurance regarding the reliability of
                    financial reporting and the preparation of financial
                    statements for external purposes in accordance with
                    generally accepted accounting principles;

              c)    evaluated the effectiveness of the registrant’s disclosure
                    controls and procedures and presented in this report our
                    conclusions about the effectiveness of the disclosure
                    controls and procedures, as of the end of the period


                                          64
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 66 of 148 PageID: 2247




                     covered by this report based on such evaluation; and

              d)     disclosed in this report any change in the registrant’s
                     internal control over financial reporting that occurred
                     during the registrant’s most recent fiscal quarter (the
                     registrant’s fourth fiscal quarter in the case of an annual
                     report) that has materially affected, or is reasonably
                     likely to materially affect, the registrant’s internal control
                     over financial reporting;

        5.    The registrant’s other certifying officer and I have disclosed,
              based on our most recent evaluation of internal control over
              financial reporting, to the registrant’s auditors and the audit
              committee of the registrant’s board of directors (or persons
              performing the equivalent functions):

              a)     all significant deficiencies and material weaknesses in
                     the design or operation of internal control over
                     financial reporting which are reasonably likely to
                     adversely affect the registrant’s ability to record,
                     process, summarize and report financial information;
                     and
              b)     any fraud, whether or not material, that involves
                     management or other employees who have a significant
                     role in the registrant’s internal control over financial
                     reporting.

        (emphasis added).

        149. Adamczyk’s and Szlosek’s certifications were materially false and/or

  misleading for three reasons. First, the certifications falsely represented that the

  financial statements within the Q1:18 10-Q “fairly present[ed] in all material

  respects the financial condition . . . of the registrant as of, and for, the periods

  presented in this report.” This was not true. As discussed above, Honeywell’s true


                                           65
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 67 of 148 PageID: 2248




  Bendix-related asbestos liabilities were $1.703 billion as of December 31, 2017,

  nearly three times more than the amount represented.

        150. Second, the certifications falsely represented that Honeywell’s

  internal controls over financial reporting were designed to ensure the Company’s

  financial statements within the Q1:18 10-Q were in conformance with generally

  accepted accounting principles. This was not true. As discussed above, Honeywell

  and its senior management (including Adamczyk and Szlosek) had implemented

  and maintained an internal control that allowed the Company to inappropriately

  rely on limited objective and verifiable data in order to use a five-year horizon

  when estimating Bendix-related asbestos liabilities. In turn, the control allowed

  Honeywell to under-report its liability based on what the data would have

  otherwise indicated had it not truncated the liability at a five-year horizon. This

  was not in conformance with generally accepted accounting principles.

  Accordingly, Honeywell’s internal controls over financial reporting were not

  designed to ensure compliance with generally accepted accounting principles.

        151. Third, although Adamczyk and Szlosek represented in their

  certifications that they had disclosed all significant deficiencies and material

  weaknesses in the design or operation of internal control over financial reporting,

  they in fact had not. As discussed above, Adamczyk and Szlosek were responsible

  for the implementation and maintenance of an internal control that violated


                                          66
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 68 of 148 PageID: 2249




  generally accepted accounting principles and, in turn, allowed Honeywell to

  materially under- report its Bendix-related asbestos liabilities. Adamczyk and

  Szlosek had not disclosed this significant deficiency and/or material weakness and,

  as a result, their certifications were materially false and misleading.

        152. The omissions and/or misrepresentations in the Q1:18 10-Q and the

  accompanying certifications were material because the true facts would have

  altered the total mix of information available to investors when deciding to

  purchase Honeywell stock.

                                July 20, 2018 Form 10-Q
        153. On July 20, 2018, Honeywell filed a quarterly report on Form 10-Q

  with the SEC, announcing the Company’s financial and operating results for the

  second quarter of 2018 (the “Q2:18 10-Q”). John Tus signed the Q2:18 10-Q on

  behalf of Honeywell.

        154. The Q2:18 10-Q contained a series of “Notes” to its consolidated

  financial statements. Note 15, titled “Commitments and Contingencies,” discussed

  the Company’s asbestos-related liabilities. Within Note 15, Honeywell represented

  that its total Bendix-related asbestos liabilities were $616 million as of December

  31, 2017 and $610 million as of June 30, 2018.




                                            67
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 69 of 148 PageID: 2250




  This representation was materially false and/or misleading because Honeywell’s

  true Bendix-related asbestos liabilities were $1.703 billion as of December 31,

  2017, nearly three times more than the amount represented.

        155. The representation was also materially false and misleading because it

  stated that Honeywell was complying with generally accepted accounting

  principles and various accounting standards, namely ASC 450, in calculating this

  figure. It was not. Honeywell was, in fact, not adhering to ASC 450 or, for that

  matter, industry norms. Instead of estimating its Bendix-related asbestos liabilities

  to account for the full term of the epidemiological studies, Honeywell was cutting

  off its estimates after five years, thus disregarding any potential for liability from

  that point forward. There was no conceptual basis for limiting this ASC 450

  assessment. Honeywell provided its Bendix-related asbestos liabilities estimate

  without any warning that the estimate was unsupported by, contrary to, and in

  violation of applicable accounting standards. This was not a matter of opinion, but

  instead a direct and intentional violation of generally accepted accounting

  principles.

        156. In Note 15, Honeywell also provided investors with a description of

  its method for determining the Company’s Bendix-related asbestos liabilities. In

  pertinent part, the Q2:18 10-Q stated:

        Our consolidated financial statements reflect an estimated liability for


                                           68
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 70 of 148 PageID: 2251




        resolution of pending (claims actually filed as of the financial
        statement date) and future Bendix-related asbestos claims. We have
        valued Bendix pending and future claims using average resolution
        values for the previous five years. We update the resolution values
        used to estimate the cost of Bendix pending and future claims during
        the fourth quarter each year.

        The liability for future claims represents the estimated value of future
        asbestos related bodily injury claims expected to be asserted against
        Bendix over the next five years. Such estimated cost of future Bendix-
        related asbestos claims is based on historic claims filing experience
        and dismissal rates, disease classifications, and resolution values in
        the tort system for the previous five years. In light of the
        uncertainties inherent in making long-term projections, as well as
        certain factors unique to friction product asbestos claims, we do not
        believe that we have a reasonable basis for estimating asbestos
        claims beyond the next five years. The methodology used to estimate
        the liability for future claims is similar to that used to estimate the
        liability for future NARCO-related asbestos claims.

        (emphasis added).

        157.    This statement was materially false and misleading. Honeywell knew

  that it was able to “estimat[e] asbestos claims beyond the next five years,” but

  intentionally decided not to do so. Honeywell’s decision to restate its asbestos

  liability estimates on August 23, 2018, proves this point and confirms the

  Company had the information necessary to provide the correct financial

  information throughout the Class Period. Thus, Honeywell, Adamczyk, and

  Szlosek lied when they told investors the Company did not have the ability to

  estimate Bendix- related liabilities for a period greater than five years in the future.

        158.    Finally, the Q2:18 10-Q was materially false and/or misleading


                                            69
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 71 of 148 PageID: 2252




  because it omitted and/or concealed that Honeywell had received correspondence

  from the SEC’s Division of Corporation Finance requiring the Company to explain

  or restate its Bendix-related asbestos liabilities and/or that the SEC was

  contemplating an investigation or legal proceeding.

        159.    Pursuant to Item 103 of Regulation S-K (17 CFR § 229.103),

  Honeywell was required to describe “material pending legal proceedings, other

  than ordinary routine litigation incidental to the business, to which [it] or any of its

  subsidiaries [was] a party or of which any of their property is the subject.” Item

  103 requires disclosure of “the name of the court or agency in which the

  proceedings are pending, the date instituted, the principal parties thereto, a

  description of the factual basis alleged to underlie the proceeding and the relief

  sought.” Item 303 also requires companies to “[i]nclude similar information as to

  any such proceedings known to be contemplated by governmental authorities.”

        160.     The correspondence by and between Honeywell and the SEC prior

  to the Q2:18 10-Q demonstrates that the SEC was contemplating a proceeding

  against Honeywell. Therefore, pursuant to Item 103 and because of the materiality

  of the information required to be disclosed under Item 103, Honeywell’s Q2:18 10-

  Q was materially misleading.

        161.    In connection with Honeywell’s Q2:18 10-Q, Defendants Adamczyk

  and Szlosek each certified pursuant to SOX that they reviewed the Q2:18 10-Q.


                                            70
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 72 of 148 PageID: 2253




  Specifically, Adamczyk and Szlosek each certified that:

        1.    I have reviewed this Quarterly Report on Form 10-Q of
              Honeywell International Inc.;
        2.    Based on my knowledge, this report does not contain any
              untrue statement of a material fact or omit to state a material
              fact necessary to make the statements made, in light of the
              circumstances under which such statements were made, not
              misleading with respect to the period covered by this report;
        3.    Based on my knowledge, the financial statements, and other
              financial information included in this report, fairly present in
              all material respects the financial condition, results of
              operations and cash flows of the registrant as of, and for, the
              periods presented in this report;
        4.    The registrant’s other certifying officer and I are responsible for
              establishing and maintaining disclosure controls and procedures
              (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e))
              and internal control over financial reporting (as defined in
              Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant
              and have:
              a)    designed such disclosure controls and procedures, or
                    caused such disclosure controls and procedures to be
                    designed under our supervision, to ensure that material
                    information relating to the registrant, including its
                    consolidated subsidiaries, is made known to us by others
                    within those entities, particularly during the period in
                    which this report is being prepared;

              b)    designed such internal control over financial reporting,
                    or caused such internal control over financial reporting
                    to be designed under our supervision, to provide
                    reasonable assurance regarding the reliability of
                    financial reporting and the preparation of financial
                    statements for external purposes in accordance with
                    generally accepted accounting principles;
              c)    evaluated the effectiveness of the registrant’s disclosure


                                          71
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 73 of 148 PageID: 2254




                     controls and procedures and presented in this report our
                     conclusions about the effectiveness of the disclosure
                     controls and procedures, as of the end of the period
                     covered by this report based on such evaluation; and

              d)     disclosed in this report any change in the registrant’s
                     internal control over financial reporting that occurred
                     during the registrant’s most recent fiscal quarter (the
                     registrant’s fourth fiscal quarter in the case of an annual
                     report) that has materially affected, or is reasonably
                     likely to materially affect, the registrant’s internal control
                     over financial reporting;
        5.    The registrant’s other certifying officer and I have disclosed,
              based on our most recent evaluation of internal control over
              financial reporting, to the registrant’s auditors and the audit
              committee of the registrant’s board of directors (or persons
              performing the equivalent functions):

              a)     all significant deficiencies and material weaknesses in
                     the design or operation of internal control over
                     financial reporting which are reasonably likely to
                     adversely affect the registrant’s ability to record,
                     process, summarize and report financial information;
                     and

              b)    any fraud, whether or not material, that involves
                    management or other employees who have a significant
                    role in the registrant’s internal control over financial
                    reporting.

        (emphasis added).

        162. Adamczyk’s and Szlosek’s certifications were materially false and/or

  misleading for three reasons. First, the certifications falsely represented that the

  financial statements within the Q2:18 10-Q “fairly present[ed] in all material

  respects the financial condition…of the registrant as of, and for, the periods



                                           72
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 74 of 148 PageID: 2255




  presented in this report.” This was not true. As discussed above, Honeywell’s true

  Bendix-related asbestos liabilities were $1.703 billion as of December 31, 2017,

  nearly three times more than the amount represented.

        163. Second, the certifications falsely represented that Honeywell’s

  internal controls over financial reporting were designed to ensure the Company’s

  financial statements within the Q2:18 10-Q were in conformance with generally

  accepted accounting principles. This was not true. As discussed above, Honeywell

  and its senior management (including Adamczyk and Szlosek) had implemented

  and maintained an internal control that allowed the Company to inappropriately

  rely on limited objective and verifiable data in order to use a five-year horizon

  when estimating Bendix-related asbestos liabilities. In turn, the control allowed

  Honeywell to under-report its liability based on what the data would have

  otherwise indicated had it not truncated the liability at a five-year horizon. This

  was not in conformance with GAAP. Accordingly, Honeywell’s internal controls

  over financial reporting were not designed to ensure compliance with generally

  accepted accounting principles.

        164. Third, although Adamczyk and Szlosek represented in their

  certifications that they had disclosed all significant deficiencies and material

  weaknesses in the design or operation of internal control over financial reporting,

  they in fact had not. As discussed above, Adamczyk and Szlosek were responsible


                                          73
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 75 of 148 PageID: 2256




  for the implementation and maintenance of an internal control that violated

  generally accepted accounting principles and, in turn, allowed Honeywell to

  materially under-report its Bendix-related asbestos liabilities. Indeed, by the date

  of the Q2:18 10-Q, the SEC had already told Honeywell that its accounting for

  Bendix-related asbestos liabilities did not comply with GAAP and, in particular,

  ASC 450. In pertinent part, the SEC wrote “we do not believe there is a

  conceptual basis for limiting an ASC 450 assessment to a certain time horizon.

  We believe your ASC 450 assessment should consider all claims without

  limitation to a specific time period.” (emphasis added). Adamczyk and Szlosek

  had not disclosed this significant deficiency and/or material weakness and, as a

  result, their certifications were materially false and misleading.

        165. The omissions and/or misrepresentations in the Q2:18 10-Q and the

  accompanying certifications were material because the true facts would have

  altered the total mix of information available to investors when deciding to

  purchase Honeywell stock.

                               July 20, 2018 Investor Call

        166. On July 20, 2018 Honeywell held a conference call with investors to

  discuss its second quarter 2018 earnings. Adamczyk, Szlosek, and Lewis all spoke

  during this call.

        167. During his presentation, Lewis stated:



                                            74
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 76 of 148 PageID: 2257




        [F]or both spins, we have filed the draft Form 10s with the SEC and
        are working through the comment letter process for each. We have
        completed rating agency presentations and are preparing for the debt
        and equity roadshows for both companies. In short, we are on track
        for the completions of both spins in 2018, and both businesses are
        performing well, as you saw, and we look forward to updating you as
        the spin dates become clearer.

  When asked about the timing on the spin-offs during the question and answer

  portion of the call, Lewis replied:

        We are going according to plan. I think we talked about the end of the
        third quarter for turbo, and that is well aligned with our current
        thinking. Homes is also coming right behind it. We're very much in
        the throes of the preparations there as well, so nothing different. I
        think we feel pretty good about the things that we can control. And
        obviously, with the SEC process, that one is a bit out of our hands,
        but it's going well.

        (emphasis added).

        168. These statements by Lewis were materially false and/or misleading. In

  fact, the SEC process was not “going well.” In a series of preceding letters, the

  SEC had questioned Honeywell’s use of a five-year time horizon for its Bendix-

  related asbestos liabilities. Just a few weeks earlier, Honeywell had admitted to the

  SEC it was possible to extrapolate the liability for a period longer than five years

  and that a more accurate estimate of the liability was $1.3 billion. The SEC had

  requested a conference with Honeywell and Garrett to discuss this new

  development. It was becoming increasingly apparent that Honeywell would need to

  change its accounting policy and revise its previous financial statements before the



                                           75
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 77 of 148 PageID: 2258




  SEC would approve the Garrett spin-off. As Honeywell had requested confidential

  treatment of their correspondence with the SEC, the public was not yet aware of

  these facts.

        169. Further, when Lewis stated “both businesses are going well,” he

  omitted to disclose that the opening balance sheet for Garrett would reflect a much

  higher figure for the Bendix-related asbestos liabilities than previously disclosed.

  This increase in liability would prevent the new business from ever doing “well.”

  By failing to disclose the true amount of the Bendix-related asbestos liabilities,

  Lewis misled the public about the state of the Garrett spin-off. As Honeywell

  investors knew they would receive a number of Garrett shares for each share of

  Honeywell stock they owned when the spin-off was completed, news about Garrett

  was material to Honeywell investors.

        170.     The omissions and/or misrepresentations in the July 20, 2018 investor

  call were material because the true facts would have altered the total mix of

  information available to investors when deciding to purchase Honeywell stock.

  I.    The Truth Emerges Through Partial Corrective Disclosures.

                               August 23, 2018 Form 8-K

        171. On the morning of August 23, 2018, Honeywell filed an Item 7.01

  disclosure on Form 8-K with the SEC revealing that it had revised its method for

  estimating its liability for unasserted Bendix-related asbestos claims by considering



                                           76
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 78 of 148 PageID: 2259




  the epidemiological projections through 2059 instead of the previous five-year

  time horizon.

        172. The August 23, 2018 Form 8-K states in pertinent part:

        During the course of the Securities and Exchange Commission (SEC)
        review of the Form 10 filing for the planned spin-off of its
        Transportation Systems business, Garrett Motion Inc. (“Garrett”),
        Honeywell International Inc. (“Honeywell”, the “Company” or “We”)
        has been engaged in discussions with the staff of the SEC (the “Staff”)
        regarding Garrett’s accounting for its liability for unasserted Bendix-
        related asbestos claims and, in conjunction therewith, reviewed the
        accounting treatment of its legacy Bendix asbestos liabilities. The
        Staff’s comments related to Garrett’s accounting in this area are also
        applicable to Honeywell’s historical financial statements.
        Following these discussions, the Company revised its accounting
        related to the time period associated with the determination of
        appropriate accruals for the legacy Bendix asbestos-related liability
        for unasserted claims in accordance with Accounting Standards
        Codification 450, Contingencies (“ASC 450”). The prior accounting
        treatment, disclosed in our footnotes to our historical financial
        statements, applied a five-year time horizon; the revised treatment
        reflects the full term of epidemiological projections through 2059.
        The change was made in consideration of a number of factors,
        including the subjective nature of applying a five-year or any other
        fixed time horizon when estimating liability for unasserted claims,
        recent changes by several other registrants to accrue for unasserted
        asbestos claims over the full term of the epidemiological projections
        and the desire to facilitate comparability among Honeywell, Garrett
        and their respective peers.

        Our consolidated balance sheets, consolidated statements of
        operations, consolidated statements of comprehensive income,
        consolidated statements of shareholders’ equity, and consolidated
        statements of cash flows relative to prior periods will be immaterially
        revised to correct the Company’s application of ASC 450 with respect
        to Bendix asbestos-related claims.



                                          77
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 79 of 148 PageID: 2260




        (emphasis added).

        173. Attached to the August 23, 2018 Form 8-K as Exhibit 99 were

  restated consolidated balance sheets that showed the impact of the change in

  accounting methodology. These tables indicated an additional $1.083 billion in

  asbestos-related liabilities for the quarter ended June 30, 2018 and an additional

  $1.087 billion in asbestos-related liabilities for the year ended December 31, 2017.




        174. The August 23, 2018 Form 8-K Exhibit 99 states:

        Asbestos Matters
        The Company has revised its method for reasonably estimating its
        liability for unasserted Bendix asbestos- related claims by considering
        the epidemiological projections through 2059 of future incidence of
        Bendix asbestos-related disease. Using this method, the Company’s
        Bendix asbestos-related liability is estimated to be $1,693 million as
        of June 30, 2018. This is $1,083 million higher than the Company’s
        prior estimation which applied a five-year horizon when estimating
        the liability for unasserted Bendix asbestos-related claims.

        (emphasis added).

        175. As a result, the Company’s prior reported financials underestimated

  its asbestos liabilities attributable to Bendix by over $1 billion. Additionally,

  Honeywell disclosed that net income attributable to Honeywell for 2017 was

                                           78
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 80 of 148 PageID: 2261




  actually $1.545 billion, not the previously reported $1.655 billion. This equated to

  a 14-cent reduction in the earnings per share of common stock, from $2.14 to

  $2.00.




           176. Exhibit 99 to the August 23, 2018 Form 8-K also showed a modest

  increase in anticipated insurance recoveries for Bendix-related asbestos liabilities.

  “The Bendix asbestos-related insurance assets are estimated to be $187 million as

  of June 30, 2018, which is $65 million higher than the Company’s prior estimate.”




  While this adjustment might have initially appeared positive, the increase in

  anticipated insurance recovery was not nearly proportional to the massive increase

  in liability, requiring Honeywell to cover considerably more of the liability from

  their cash reserves.


                                           79
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 81 of 148 PageID: 2262




        177. The above information partially revealed that: (1) Honeywell had

  been improperly accounting for Bendix’s asbestos-related liabilities; (2)

  Honeywell’s true Bendix-related asbestos liabilities was significantly greater than

  previously represented; (3) that Honeywell could in fact estimate Bendix-related

  asbestos liabilities for periods greater than five years in the future, contrary to what

  Honeywell previously told investors; (4) that Honeywell’s previous accounting

  methodology was contrary to, and in violation of, ASC 450; and (5) that

  Honeywell’s internal controls over financial accounting and public disclosures

  were not designed and/or working properly, as claimed by Adamczyk and Szlosek

  in their certifications pursuant to the Sarbanes-Oxley Act of 2002.

                August 23, 2018 Press Release and Investor Conference
        178. On the same day, August 23, 2018, Honeywell issued a press release

  and held a conference call with investors announcing the impact of the two spin-

  offs, Garrett and Resideo, on Honeywell stockholders. The press release revealed

  ostensibly favorable news, including the following: “Garrett and Resideo will

  make payments to Honeywell under separate indemnification and reimbursement

  agreements that largely offset Honeywell’s related legacy liability spending,

  including the Bendix asbestos liability that arises from the operations of the legacy

  Transportation Systems business.” In a presentation that accompanied the investor

  call, Honeywell further clarified that Garrett would cover 90% of Honeywell’s



                                            80
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 82 of 148 PageID: 2263




  annual Bendix asbestos spending, up to a limit of $175M a year. This agreement

  would terminate after either: (1) the payments over a 3-year period fell below

  $25M annually; or (2) on December 31, 2048, whichever came first. Defendants

  did not explain or reconcile their previous position that they could only estimate

  the liabilities for a five-year time horizon with the 30-year term for the

  indemnification agreement.

        179. Even though truth about Honeywell’s massive asbestos-related

  liabilities began to be revealed in the August 23, 2018 Form-8K, the

  simultaneously announced news about the indemnification agreement assuaged

  analysts and investors. The stock price remained steady, opening on August 23,

  2018 at $151.30 per share and closing at $151.35 per share, unadjusted. An analyst

  report from Deutsche Bank Research explained “[w]e were aware that HON

  RemainCo’s environmental/asbestos expenses would be mitigated by annual

  payments from Garrett/Resideo, but we view today’s news as a positive, given that

  the payments will amount to up to $315m annually, covering ~90% of HON’s

  annual environmental/asbestos expenses (of ~$350m).” The report weighed the

  news about the change in accounting methodology against the good news about the

  spin-offs and stated “Net/net, we view today’s news as positive, and expect the

  stock to outperform modestly.” Deutsche Bank, Our Thoughts on HON’s Guidance

  Raise (Aug. 23, 2018).


                                         81
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 83 of 148 PageID: 2264




        180. Similarly, an analyst from Barclays stated that after Honeywell’s

  August 23, 2018 announcement, “RemainCo’s profile should be more attractive to

  industrial investors (especially in light of the ability to ‘off-load’ environmental

  and asbestos cash payments).” (emphasis added). Regarding their target price,

  Barclays explained: “We restate historical HON financials for the accounting

  change related to Bendix asbestos liabilities and slightly increase 2018 core

  forecasts….Our price target moves to $178 from $176 to reflect the change in

  estimates.” Barclays, Garrett & Resideo Form 10s are a Catalyst, Cash use is in

  Focus (Aug. 24, 2018).

        181. Had it not been for the accounting disclosures, the good news about

  the indemnification and an additional announcement that management raised the

  full year EPS guidance by $0.05 would have buoyed the stock price much higher.

        182. Despite the disclosures in the August 23, 2018 Form 8-K, Honeywell

  continued to conceal the truth from investors. Neither the Form 8-K nor the

  accompanying exhibit fully disclosed: (1) management’s involvement in and

  responsibility for estimating Bendix-related asbestos liabilities; (2) that the

  accounting process and controls for estimating Bendix-related asbestos liabilities

  involved an intentional decision to ignore liabilities potentially arising more than

  five years into the future; or (3) that Defendants knew that the accounting process

  used for estimating Bendix-related asbestos liabilities was in violation of ASC 450,


                                          82
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 84 of 148 PageID: 2265




  generally accepted accounting principles, and industry norms. Moreover,

  Honeywell did not disclose, but instead concealed, that its decision to change its

  accounting processes for Bendix liabilities was brought about by communications

  with the SEC’s Division of Corporation Finance beginning in May, 2018.

                  October 10, 2018 Release of SEC Correspondence

        183. On October 10, 2018, the SEC made public correspondence between

  its Division of Corporation Finance and Honeywell dated August 14, 2018 and

  August 20, 2018. On October 10, 2018, the letters were listed chronologically on

  the SEC’s website under the dates they were sent, August 14 and August 20. This

  caused them to appear lower that Honeywell’s more recent filings on the list of

  documents returned when conducting an online search for the Company. In its

  letter dated August 14, 2018, the SEC stated, in pertinent part:

        We note that you estimate your Bendix and NARCO asbestos related
        liabilities for future claims based on specific time periods subsequent
        to your balance sheet date. Please explain why you use different time
        periods for estimating the liabilities for future asbestos claims for your
        Bendix products asbestos liability and your NARCO- related asbestos
        liability. In your response, also please provide us with an analysis that
        explains your facts and circumstances as well as your basis under
        ASC 450 to use those specific future time periods. To the extent you
        determine that the specific future time periods used were incorrect,
        please provide us with a materiality analysis and your assessment of
        whether there was a material weakness in internal controls over
        financial reporting.

        We remind you that the company and its management are responsible
        for the accuracy and adequacy of their disclosures, notwithstanding
        any review, comments, action or absence of action by the staff.

                                           83
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 85 of 148 PageID: 2266




        (emphasis added).

        184. On August 20, 2018, John Tus, Honeywell’s former Vice President

  and Controller, responded to the SEC via letter. Each page of the letter was marked

  “Confidential treatment Requested by Honeywell International, Inc.” In the August

  20, 2018 letter, Tus stated:

        As described in more detail below and in the Appendices hereto, we
        are proposing to change our accounting treatment for Bendix
        asbestos-related liabilities to a terminal value time horizon. We also
        discuss our materiality analysis related to that revision and our
        conclusion that the revision we intend to make does not indicate a
        material weakness in our internal control over financial reporting.
                                          ***

        Upon thorough consideration of the Staff’s comments in its review
        of the Form 10 submitted to the Staff in connection with the proposed
        spin-off of Garrett Motion Inc. and of the application of ASC 450,
        Honeywell determined that we had not appropriately applied the
        provisions of ASC 450 when measuring asbestos liabilities related to
        unasserted Bendix claims. Specifically, we concluded that the
        appropriate application of ASC 450-20 with respect to unasserted
        Bendix-related asbestos claims is to reflect the full term of the
        epidemiological projections in the measurement of such liability. The
        Company intends to revise its historical consolidated financial
        statements in future filings to reflect the inclusion of the full term of
        the epidemiological projections (through 2059) in its measurement of
        liability for unasserted Bendix-related asbestos claims.

        It is important to note that, unlike the NARCO Trust, Bendix claims
        have been addressed through the tort system since the mid-1970s,
        creating a body of historical claims information on which to rely when
        estimating a future projection of liability. Each year, we have a
        substantial body of real-time data of claims asserted, dismissal rates
        and resolution values that is more than sufficiently robust to support


                                           84
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 86 of 148 PageID: 2267




        reliable estimates. The robustness of this data supported our
        conclusion that application of the claims data to the full term of the
        epidemiological projections yields a probable and reasonably
        estimable projection of liability under ASC 450.

        (emphasis added).

        185. The above statements revealed to the market that Honeywell’s

  previous statements regarding accounting for the Bendix-related asbestos liabilities

  were materially false and misleading. Contrary to Honeywell’s previous statements

  that “we do not believe that we have a reasonable basis for estimating asbestos

  claims beyond the next five years,” this letter revealed Honeywell did in fact have

  data to support accounting for the full term. This statement also revealed that

  Honeywell had been discussing this matter with the SEC since its review of

  Garrett’s Form 10, months before Honeywell disclosed their new accounting

  practice.

        186. Incorporated to Honeywell’s letter to the SEC was Appendix A that

  contained additional disclosures relating to Honeywell’s prior improper

  accounting. Appendix A states:

        Additionally, management has evaluated the circumstances around the
        Bendix asbestos liability error detailed above to determine whether it
        is an indicator of a material weakness in financial reporting controls.
        Based on the quantitative and qualitative considerations discussed
        below we concluded we have a significant deficiency and not a
        material weakness in internal controls over financial reporting
        related to our determination of the time horizon for the Bendix-
        related asbestos liability.



                                          85
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 87 of 148 PageID: 2268




        (emphasis added).

        187. This revealed to the market that Honeywell had a significant

  deficiency it its internal controls over financial reporting and as a result, the

  accounting for Bendix-related asbestos liabilities, as well as Defendants SOX

  certifications were materially false and misleading.

        188. Appendix A continued, discussing the accounting error and the effects

  it had on net income and comprehensive income, stating:

        •      Under the iron curtain method, the effects of a cumulative
               correction on the Company’s projected 2018 income statement,
               however, would be material. For instance, the impact of
               correcting the error in 2018 would be a charge of (i) $1,018
               million to income before taxes, and (ii) $770 million to net
               income. This would represent a greater than 10% impact on
               both of the forecasted 2018 amounts. Accordingly, we have
               concluded that the error cannot be corrected through the 2018
               income statement and must, therefore be corrected via a
               revision of prior periods.

        •      In order to assess whether the revision for this error represents a
               material restatement or immaterial restatement (i.e. revision),
               we utilized the rollover method to quantify the amount by
               which each affected income statement and statement of cash
               flows in the last five years was actually misstated, and quarterly
               periods for the latest two years. Additionally, as part of this
               analysis, we calculated the cumulative effect of the uncorrected
               error on the balance sheets at the end of each such period. The
               rollover method analysis indicates that the restatement is not
               quantitatively material because the effects of the error on the
               misstated income statements, statements of cash flows and
               balance sheets of those prior periods is less than 5% of all key
               metrics in each period, with the exception of net income (-
               6.5%) and comprehensive income (- 5.0%) for the year ended
               December 31, 2017.


                                           86
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 88 of 148 PageID: 2269




        (emphasis added).

        189. This statement revealed to the market that Honeywell would have to

  issue a restatement for Bendix-related asbestos liabilities, and the negative affect it

  would have on net income and comprehensive income. This revealed that the prior

  numbers relating to Bendix’s asbestos-related liabilities and net income

  disseminated by Honeywell were in fact, materially false and misleading.

        190. Appendix A then discussed exactly how long Honeywell could

  estimate its liabilities for, and the factors used to decide to correct the error.

        As indicated previously, in August 2018, management concluded it
        should adjust the Bendix asbestos liability to reflect the full term of
        the epidemiological projections through 2059, and therefore,
        determined that it had historically incorrectly applied the provisions
        of ASC 450, Contingencies, in measuring its Bendix asbestos
        liability related to unasserted claims. This error, and the related
        control deficiency, were identified during the course of the SEC
        Staff’s review of the Form 10 filing related to Garrett Motion Inc.

        Our conclusion to adjust the time horizon of the Bendix liability was
        made after (i) reevaluating the highly subjective nature of the use of a
        five-year horizon (when various horizon periods could also be used),
        (ii) noting the recent change by numerous companies to accrue for
        unasserted claims over the full term of the epidemiological studies
        (again because of such time horizon subjectivity), and (iii) concluding
        that such an adjustment would facilitate comparability between
        Honeywell, Garrett Motion Inc., and the companies’ respective
        peers. Therefore, with the assistance of an external specialist, and
        utilizing a model with actuarial inputs, Honeywell has and will
        continue in the future to consider the full term of epidemiological
        projections of future incidents of asbestos-related disease to estimate
        its probable and reasonably estimable Bendix asbestos- related
        liability.

                                             87
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 89 of 148 PageID: 2270




        (emphasis added).

        191. This statement revealed to the market that Honeywell should have

  been recording Bendix’s asbestos-related liabilities out to 2059, not just a five-year

  horizon as it had done historically. This demonstrated that Honeywell’s prior

  statement that Honeywell did not have a reasonable basis for estimating asbestos

  claims beyond the next five years, was materially false and misleading.

        192. Appendix A also identified the control that was deficient and the root

  cause for the deficiency. Specifically, Appendix A states:

        Control Identified

        The error that was identified is an indication that a deficiency
        existed in the operation of an existing internal control since there
        was a failure to properly apply the key provisions of the control in
        establishing an estimate of unasserted Bendix asbestos claims
        liability related to the time horizon for which these claims would be
        asserted.

        As noted in the summary of the accounting process for unasserted
        claims above, we use a third-party specialist to assist in assessing the
        required Bendix unasserted claims liability. The Company has
        designed a relevant internal control over that process. We identified
        an operating effectiveness deficiency related to that internal control
        activity. The specific control activity is the “Bendix Reserves True-
        up” control, which states that “…Honeywell’s third-party service
        provider calculates the average resolution values on which Honeywell
        bases its estimates of the total liability associated with its current and
        future Bendix asbestos claims. The year-end reserve is updated based
        on the new average resolution values and is approved by
        Management.” This key control is specific to Bendix-related asbestos
        reserves where, on an annual basis, the Bendix-related asbestos
        reserves are adjusted to properly reflect current year estimates

                                           88
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 90 of 148 PageID: 2271




        regarding both resolution values and estimated future claimants based
        on anticipated changes in the population of claims. Management
        reviews the specialist report for reasonableness of the unasserted
        claims liability and any increase/decrease from the prior year, and
        discusses with the specialist the significant actuarial inputs and
        reasons for the increase/decrease. Outside legal counsel specializing
        in asbestos related claims is also included in those discussions.
        Management has historically, as part of this process, held
        discussions with the specialist regarding the time horizon used for
        the estimation of the future unasserted claims. Management
        approves any adjustment to the unasserted claims liability amount
        based on this analysis and records the appropriate adjustment to the
        general ledger.
                                         ***
        Nature and Root Cause

        [I]n connection with the performance of this control, the Company
        inappropriately relied on limited objective and verifiable data to
        justify its use of a five- year horizon. The Company had obtained and
        used the data to properly value a liability, but made the incorrect
        judgment based on what the data would have otherwise indicated had
        it not truncated the liability at a five-year horizon. The Company did
        not consider or use all available evidence to evaluate whether they
        should apply the full term or any other time horizon of
        epidemiological projections to the liability that might have been
        more appropriate than a five-year time horizon based on that
        evidence.

        (emphasis added).

        193. The above information revealed the extent of the control weakness

  and the fact that Honeywell ignored information when determining the horizon for

  Bendix’s asbestos-related liabilities. This showed that the prior statements that

  Honeywell did not have a reasonable basis for estimating asbestos claims beyond

  the next five years, as well as Defendants’ SOX certification were materially false


                                          89
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 91 of 148 PageID: 2272




  and misleading.

            194. Appendix A also informed investors that Honeywell had the

  information needed to determine the deficiency at an earlier point. Specifically,

  Appendix A states:

            We concluded it was appropriate to revise prior periods when
            correcting the error under SAB 99. This consideration implies that
            there was information available that should have caused us to
            modify the time horizon used for the Bendix unasserted claims
            liability at an earlier point. The specific time horizon is subjective in
            nature given the assessment of all available information.

            (emphasis added).

            195. This statement again revealed to the market that the error was so

  severe that it would result in a restatement. This revealed that the prior numbers

  relating to Bendix’s asbestos-related liabilities and net income disseminated by

  Honeywell were, in fact, materially false and misleading.

            196. This also informed investors that Honeywell had the information to

  find the error well before Honeywell decided to review or disclose it. This shows

  the extent of Honeywell’s internal weakness, and that its previous SOX

  certification were materially false and misleading.

            197. Appendix       A   also   determined    that   Defendants’   prior     SOX

  certifications were materially false and/or misleading. Specifically, Appendix A

  states:

            SOX 404 Assessment Conclusion

                                               90
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 92 of 148 PageID: 2273




        Based on the considerations above, we concluded that there was not a
        material weakness in internal control. However, we determined that
        the deficiency is important enough to merit the attention of those
        responsible for oversight of the Company’s financial reporting and
        internal controls, and therefore Management concluded that a
        significant deficiency in internal controls over financial reporting
        existed. Specifically, the identified Bendix asbestos control did not
        operate effectively because the Company inappropriately relied on
        limited objective and verifiable data to justify its use of a five-year
        horizon. We did not consider all available evidence to evaluate
        whether we should apply the full term of the epidemiological studies.
        The Company focused too heavily on the emerging science and
        studies that indicated the nature and application of the asbestos used at
        Bendix does not cause disease, and on evidence of improvements in
        the tort system with regards to resolution of asbestos claims.

        (emphasis added).

        198. This correspondence revealed to the market that Honeywell’s previous

  SOX certifications were in fact false due to a significant deficiency internal

  controls over financial reporting.

        199. Despite the admissions and revelations contained in Honeywell’s

  August 20, 2018 correspondence with the SEC, it still misled investors by

  attempting to portray Honeywell’s conduct in a nonculpable light. Moreover, given

  the manner in which the correspondence was released, many investors were

  unaware of Defendants’ admissions or that it had engaged in an intentional

  violation of generally accepted accounting standards when providing the public

  with estimates of its Bendix-related asbestos liabilities.

               October 10, 2018 Press Release and Investor Conference

                                            91
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 93 of 148 PageID: 2274




        200. Before market open on October 10, 2018, Honeywell issued a Press

  Release revealing that Resideo would be spun-off on October 29, 2018, earlier than

  previously expected, and announcing a flash Investor Showcase and Technology

  Demonstration. Later that day Honeywell held the conference and announced sales

  growth in each of the business segments that would become part of the Resideo

  spin-off. New management also assuaged investor fears about competition from

  other retailers, such as Amazon Alexa and Home Depot, and announced plans to

  expand in high-growth areas like China and India.

        201. Resideo’s indemnification agreement with Honeywell was discussed

  at length on the call. Joseph Ragan, Resideo’s new Executive Vice President and

  CFO, explained that the liability was capped at $140 million per year, that it was a

  25-year arrangement, and that Resideo had already modeled the liability into their

  numbers. In the question and answer portion of the call, Nefkens again clarified

  that the liability could be as much as $140 million per year. Dean Acosta, Chief

  Communications Officer for the new spin-off, also jumped in to clarify “[w]e don’t

  manage the remediation. All of that’s done by Honeywell.”

        202. Just as before on August 23, 2018, the subsequent analyst reports

  focused on the positive news Honeywell strategically announced on the same day

  the SEC published its correspondence questioning Honeywell’s accounting

  practices. Barclays published a report after the conference noting “[w]e attended


                                          92
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 94 of 148 PageID: 2275




  Resideo’s inaugural investor meeting in New York earlier today, ahead of its spin

  out of HON. The spin looks on track to occur later this month…and, along with the

  completed spinoff of Garrett Motion, should act as a catalyst for HON….” The

  report also noted as a “key point” that “[t]he indemnification and reimbursement

  agreement is for 25 years, with a maximum cash payment capped at $140m in any

  one year (exclusive of any late payment fees up To 5% per year); the payment is

  the lesser of $140m or 90% of HON’s net spend for this. HON retains the liability

  and is responsible for asbestos management and remediation.” Barclays, REZI

  Investor Meeting; Implications (Oct. 10, 2018).

        203. A William Blair report published the day after the Resideo call noted

  “Honeywell’s free cash flow should be enhanced about 4%-5% annually by

  effectively transferring about 90% of the annual cost to service Honeywell’s $2.4

  billion in legacy asbestos and environmental liabilities.” The report also explained

  Resideo would “pay Honeywell up to $140 million annually to service its legacy

  environmental liabilities.” William Blair, Resideo Spin-Out Effective October 29;

  Solid Prospects and Honeywell’s Free Cash Flow Will Benefit From Reduced

  Legacy Costs (Oct. 11, 2018). Similarly, Wolfe Research raised its target price for

  Resideo from $5 per Honeywell share to $6 per Honeywell share (for every six

  shares of Honeywell, investors were given one share of Resideo), factoring the

  $140 million annual environmental payment into its model. Wolfe Research,


                                          93
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 95 of 148 PageID: 2276




  Thoughts Post REZI Analyst Day (Oct. 11, 2018).

        204. The stock price declined, from an opening market price of $155.76 on

  October 10, 2018 to an unadjusted closing price of $148.86 per share on October

  11, 2018.

                            October 19, 2018 Form 10-Q
        205. The full extent of Honeywell’s improper accounting for its asbestos

  liability attributable to Bendix was revealed on October 19, 2018, when Honeywell

  issued a press release announcing its third quarter 2018 earnings, which was also

  attached as Exhibit 99 to Form 8-K, and filed its quarterly report with the SEC for

  the quarter ended September 30, 2018.

        206. In the Q3:18 10-Q, Honeywell disclosed the following:

        In the third quarter of 2018, the Company revised its accounting to
        correct the time period associated with the determination of
        appropriate accruals for the legacy Bendix asbestos-related liability
        for unasserted claims. The prior accounting treatment applied a five-
        year time horizon; the revised treatment reflects the full term of
        epidemiological projections through 2059. Previously issued
        financial statements have been revised for this correction with the
        following effects: The Company’s revised estimated asbestos-related
        liabilities are now $2,610 million as of December 31, 2017, which is
        $1,087 million higher than the Company’s prior estimate. The
        Company’s Insurance recoveries for asbestos-related liabilities are
        estimated to be $503 million as of December 31, 2017, which is $68
        million higher than the Company’s prior estimate.
                                          ***
        This revision followed the Securities and Exchange Commission
        (SEC) Division of Corporation Finance review of our Annual Report
        on Form 10-K for 2017, which included review of our prior
        accounting for liability for unasserted Bendix-related asbestos claims.


                                          94
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 96 of 148 PageID: 2277




        On September 13, 2018, following completion of Corporation
        Finance’s review, the SEC Division of Enforcement advised that it
        has opened an investigation related to this matter. Honeywell intends
        to provide requested information and otherwise fully cooperate with
        the SEC staff.

        (emphasis added).

        207. This statement revealed to the market the true extent of Honeywell’s

  accounting errors. The statement also revealed the fact that Honeywell was under a

  formal investigation by the SEC in connection with its accounting for asbestos

  liabilities. Whereas prior disclosures claimed that Honeywell was justified in its

  accounting treatment for Bendix-related asbestos liabilities, the fact that the SEC

  was investigating Honeywell for exactly that matter cast significant doubt on the

  Company’s prior statements. The fact of the matter was that Honeywell had

  intentionally violated generally accepted accounting principles and now, as a

  result, the Company was under investigation by the SEC’s Division of

  Enforcement.

        208. On October 22, 2018, Garrett, Honeywell’s recent spinoff, filed a

  Form 8-K with the SEC in an attempt to distance itself from the mess Honeywell

  had created. It stated:

        On Friday, October 19, 2018, Honeywell disclosed in its Quarterly
        Report on Form 10-Q for the quarter ended September 30, 2018 (the
        “Honeywell Form 10-Q”) that the Division of Enforcement of the
        Securities and Exchange Commission (the “SEC”) has opened an
        investigation into Honeywell’s prior accounting for liability for
        unasserted Bendix-related asbestos claims. In addition, Honeywell

                                          95
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 97 of 148 PageID: 2278




        noted that it revised certain previously issued financial statements to
        correct the time period associated with the determination of
        appropriate accruals for legacy Bendix-asbestos related liability for
        unasserted claims … Prior to the filing of the Honeywell Form 10-Q
        with the SEC, management was not aware of the SEC’s investigation
        into Honeywell’s prior accounting.”

        (emphasis added).

  J.    Defendants Acted with Scienter.

        209. After becoming CEO on March 31, 2017, Adamczyk and his

  management team (including Szlosek and Lewis) engaged in a comprehensive

  review of Honeywell’s portfolio. During that review, Adamczyk, Szlosek and

  Lewis contrived a scheme to improve market perception of Honeywell by

  eliminating costly legacy asbestos and environmental liability from its balance

  sheet through the process of spinning-off two components of Honeywell’s

  business.

        210. In an October 10, 2017 8-K press release, Honeywell announced “its

  intention to separately spin off its Homes product portfolio and ADI global

  distribution business, as well as its Transportation Systems business, into two

  stand-alone, publicly traded companies.” In the press release, Honeywell

  acknowledged that the new Homes and Global Distribution business, which would

  later become Resideo Technologies, Inc., would have “financial responsibility for

  certain Honeywell legacy liabilities,” while the new Transportation Systems

  business, Garrett Motion, Inc. would have “financial responsibility for Honeywell


                                          96
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 98 of 148 PageID: 2279




  legacy automotive segment liabilities in an amount equal to [the company’s]

  Bendix legacy asbestos liability.”

        211. In order to facilitate disposition of Honeywell’s Bendix asbestos

  liabilities via the Garrett spin-off, Defendants intentionally understated those

  liabilities in violation of GAAP.

        212. Honeywell intentionally used a five-year horizon to estimate its

  Bendix exposure, as admitted by Honeywell in the 2017 10-K. In pertinent part,

  Honeywell explained that: “The liability for future claims represents the estimated

  value of future asbestos-related bodily injury claims expected to be asserted against

  Bendix over the next five years … In light of the uncertainties inherent in making

  long term projections, as well as certain factors unique to friction product asbestos

  claims, we do not believe that we have a reasonable basis for estimating asbestos

  claims beyond the next five years.”

        213. Honeywell knew that using a five-year horizon was improper under

  ASC 450 and materially false and misleading to its shareholders. At all relevant

  times during the Class Period, Honeywell maintained a “control” during the Class

  Period that systematically yielded a favorable Bendix exposure figure. The control,

  as admitted by Tus in his August 20, 2018 letter to the SEC, “inappropriately relied

  on limited objective and verifiable data to justify its use of a five-year horizon. The

  Company had obtained and used the data to properly value a liability, but made the


                                            97
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 99 of 148 PageID: 2280




  incorrect judgment based on what the data would have otherwise indicated had it

  not truncated the liability at a five- year horizon. The Company did not consider or

  use all available evidence to evaluate whether they should apply the full term or

  any other time horizon of epidemiological projections to the liability that might

  have been more appropriate than a five-year time horizon based on that evidence.”

        214. Honeywell’s accounting fraud did not go unchecked. As discussed

  above, the SEC’s Division of Corporation Finance notified Honeywell that the

  Company’s accounting for Bendix-related asbestos liabilities was in violation of

  ASC 450 on May 24, 2018. Su Ping Lu, Honeywell’s Assistant General Counsel

  and Assistant Corporate Secretary who acted as the sole director for Garrett during

  the spin-off process, received the SEC’s letter and subsequent correspondence.

        215. John C. Kennedy, an attorney at Paul, Weiss, Rifkind, Wharton &

  Garrison LLP, also received the SEC’s May 24, 2018 letter and subsequent

  correspondence. Paul Weiss was Honeywell’s corporate counsel at all relevant

  times during the Class Period. Significantly, Paul Weiss (and Mr. Kennedy in

  particular along with several other attorneys) represented Honeywell in its spin-off

  of Garrett.

        216. A four-month long chain of correspondence followed this May 24

  letter in which the SEC repeatedly asked for justification for Honeywell’s use of

  the five-year time horizon and Honeywell consistently and unsuccessfully tried to


                                          98
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 100 of 148 PageID: 2281




   defend their choice to use this favorable period. Eventually, Honeywell admitted

   “that it had not appropriately applied the provisions of ASC 450 when measuring

   its asbestos liabilities related to unasserted Bendix claims.” Knowing the news

   would not reflect favorably on it, Honeywell requested confidential treatment of

   this chain of correspondence.

         217. Consequently, by July 20, 2018, the date of Honeywell’s Q2:18 10-Q,

   Honeywell and its counsel had already communicated at length with the SEC about

   their treatment of the Bendix-related asbestos liabilities. In fact, on June 29, 2018,

   Honeywell admitted to the SEC in then-confidential correspondence that it was

   possible to calculate the Bendix-related asbestos liabilities beyond the five years by

   using an extrapolation. “Based on this mathematical extrapolation, such calculation

   generated an estimated reasonably possible exposure over the full term of the

   epidemiological projections for potential claims not yet asserted of $1.3 billion as

   of December 31, 2017.” Notwithstanding, Defendants continued to provide

   investors with the materially false and misleading estimate of Honeywell’s Bendix-

   related asbestos liabilities using a five-year time horizon in the Q2:18 10-Q.

         218. Just a few weeks later, on August 8, 2018, Lu wrote a letter to the

   SEC in which she stated “Upon thorough and thoughtful consideration of the

   Staff’s comments and of the appropriate application of Accounting Standards

   Codification 450, Contingencies (“ASC 450”), Honeywell has determined that it


                                            99
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 101 of 148 PageID: 2282




   had not appropriately applied the provisions of ASC 450 when measuring its

   asbestos liabilities related to unasserted Bendix claims. Specifically, Honeywell

   concluded that the appropriate application of ASC 450 with respect to unasserted

   Bendix-related asbestos claims is to reflect the full term of the epidemiological

   projections in its measurement of such liability.” (emphasis added). Lu did not

   explain why such “thorough and thoughtful consideration” had not occurred prior

   to the Q2:18 10-Q filing.

          219. The August 8, 2018 letter continued, “As a result of the foregoing,

   Honeywell plans to revise its historical consolidated financial statements in

   future filings to reflect the full term of the epidemiological projections in its

   measurement of liability for unasserted Bendix-related asbestos claims.” (emphasis

   added). However, Honeywell did not release such revisions until after receiving

   further correspondence from the SEC. As Honeywell had requested confidential

   treatment of this correspondence, the public was still unaware of the magnitude of

   the liability.

          220. On August 14, 2018, the SEC’s Division of Corporation Finance

   notified Honeywell that the Company’s accounting for Bendix-related asbestos

   liabilities was in violation of ASC 450. On August 20, 2018, John Tus,

   Honeywell’s Vice President and Controller, responded to the SEC by agreeing

   with their position and admitting that Honeywell had been improperly accounting


                                          100
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 102 of 148 PageID: 2283




   for its Bendix-related asbestos liabilities.

         221. Tus acknowledged that ASC 450 was “the authoritative accounting

   standard under U.S. GAAP concerning loss contingencies” and that it required

   Honeywell to “accrue for a loss when that loss is both probable and reasonably

   estimable (ASC 450-20-25-2).” Tus also acknowledged that “Honeywell

   determined that [it] had not appropriately applied the provisions of ASC 450 when

   measuring asbestos liabilities related to unasserted Bendix claims. Specifically, [it]

   concluded that the appropriate application of ASC 450-20 with respect to

   unasserted Bendix-related asbestos claims is to reflect the full term of the

   epidemiological projections in the measurement of such liability” and not, as it had

   been doing, accounting for only a five-year horizon.

         222. Significantly, Tus further confirmed that this control was developed

   and/or approved by Honeywell’s “Management,” i.e., Adamczyk, Szlosek, and

   Lewis. Tus wrote that the Bendix reserves are “approved by Management” after

   “Management reviews the specialist report for reasonableness of the unasserted

   claims liability and any increase/decrease from the prior year, and discusses with

   the specialist the significant actuarial inputs and reasons for the increase/decrease.

   Outside legal counsel specializing in asbestos related claims is also included in

   those discussions.”

         223. Tus also wrote that “Management” was responsible for approving the


                                             101
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 103 of 148 PageID: 2284




   time horizon used for determining the value of the liability. “Management has

   historically, as part of this process, held discussions with the specialist regarding

   the time horizon used for the estimation of the future unasserted claims.

   Management approves any adjustment to the unasserted claims liability amount

   based on this analysis and records the appropriate adjustment to the general

   ledger.”

         224. Further establishing scienter on the part of Honeywell, Adamczyk,

   Szlosek, and Lewis is the fact that its accounting for Bendix liability was different

   from and at odds with its accounting for other asbestos-related liability, namely the

   NARCO asbestos liability. For NARCO, Honeywell estimated asbestos-related

   liability across a 15-year timeline. Thus, despite the fact that Honeywell had less

   “real-time data of claims asserted, dismissal rates and resolution values” than it had

   for Bendix, Honeywell was still able to comply with ASC 450. Honeywell’s

   accounting for NARCO, therefore, shows that the Company knew how to comply

   with ASC 450 but intentionally declined to do so.

         225. Honeywell’s decision to use a five-year horizon was also at odds with

   and contrary to industry practices, as evidenced by the accounting practices of

   other companies with asbestos-related litigation exposure. Indeed, as stated in the

   appendix to Honeywell’s August 20, 2018 response to the SEC, its “conclusion to

   adjust the time horizon of the Bendix liability was made after (i) reevaluating the


                                            102
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 104 of 148 PageID: 2285




   highly subjective nature of the use of a five-year horizon (when various horizon

   periods could also be used), [and] (ii) noting the recent change by numerous

   companies to accrue for unasserted claims over the full term of the epidemiological

   studies (again because of such time horizon subjectivity)….The Company also had

   conversations between management, its third-party specialists and outside counsel

   about what appeared to be a movement of companies to extend out the time

   horizon.”

         226. For example, Dow Chemical Company had been estimating the

   potential asbestos liability for its Union Carbide subsidiary for 15-year periods

   since 2002 and in 2016 began providing for potential future asbestos liability

   through to 2049. Similarly, Owens-Illinois, Inc., another company widely known

   for its asbestos-related liability exposure, had been estimating its exposure by

   using an annual rolling estimate over three-year periods. In May 2016, Owens-

   Illinois revised its accounting estimates to reflect potential liability over an

   indefinite period of time into the future. Owens-Illinois changed its accounting for

   asbestos-related liability in response to direction from the SEC. In 2016, Crown

   Holdings, Inc. also changed its accounting for asbestos related liabilities.

   Previously, Crown Holdings, Inc. “estimated probable costs for claims through the

   year 2025.” However, beginning in Crown Holdings, Inc. Form 10-K for year-end

   2016, Crown Holdings began accounting for asbestos-related liabilities “without


                                           103
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 105 of 148 PageID: 2286




   limitation to a specified time period.”

         227. In 2007, Ingersoll-Rand changed its accounting under ASC 450 for

   asbestos-related liabilities from seven years into the future out until 2053, “the

   period over which the Company has and is likely to resolve asbestos-related claims

   against it in the future.” Further, since 2007, the 3M Company has projected its

   asbestos-related liability out based on the amount of future projected claims for an

   indefinite period of time into the future.

         228. Notwithstanding the above, Honeywell continued to use a five-year

   horizon. As a result, Honeywell was able to conceal over $1.1 billion of additional

   asbestos-related exposure. In turn, Honeywell was able to inflate its net income by

   6.5% and comprehensive income by 5% for the year ended December 31, 2017

   (excluding Honeywell’s provision for tax reform in 2017). This resulted in a 14-

   cent reduction in the earnings per share attributable to Honeywell in 2017, from

   $2.14 to $2.00.

         229. Adamczyk, as CEO, and Szlosek, as CFO from the beginning of the

   Class Period through August 3, 2018, were responsible for all of Honeywell’s

   actions, including its day-to-day affairs as well as the contents of the quarterly and

   annual reports that Honeywell filed with the SEC. Therefore, Adamczyk and

   Szlosek acted with scienter by causing Honeywell to make the misleading Bendix

   disclosures.


                                                104
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 106 of 148 PageID: 2287




         230. Lewis, as CFO from August 3, 2018 through the end of the Class

   Period, acted with scienter when stating on July 20, 2018 Earnings Call that SEC

   comment process with respect the Garrett and Resideo Form 10s was “going well”

   as he possessed all the same information as defendants Adamczyk and Szlosek.

   Lewis began transitioning into his new role as CFO on May 1, 2018, at which time

   he worked closely with Adamczyk and Szlosek. Even before the transition began,

   as the Vice President of Corporate Finance, Lewis had intimate knowledge of

   Honeywell’s accounting operations, including the facts underlying the materially

   false and misleading statements and omissions alleged in this complaint.

         231. Proof of scienter on the part of Adamczyk and Szlosek is evident in

   the fact that they signed certifications under the Sarbanes-Oxley Act of 2002 in

   connection with Honeywell’s quarterly and annual reports. These certifications

   represented that Adamczyk and Szlosek “certify, pursuant to 18 U.S.C. Section

   1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002,

   that….[t]he information contained in the Report fairly presents, in all material

   respects, the financial condition and results of operations of the Company.” This

   was not true and, as established above, Adamczyk and Szlosek knew it.

         232. In particular, Adamczyk and Szlosek certified the accuracy of the

   Q2:18 10-Q despite being aware that Honeywell was improperly accounting for its

   Bendix-related asbestos liabilities. As stated in Honeywell’s August 20, 2018


                                          105
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 107 of 148 PageID: 2288




   response to the SEC, Honeywell was aware of “the error” pertaining to its liability

   estimates “subsequent to the quarter ended June 30, 2018,” yet Adamczyk and

   Szlosek certified the Q2:18 10-Q (dated July 20, 2018) notwithstanding.

         233. Moreover, during the course of the Class Period, Adamczyk and

   Szlosek repeatedly attempted to conceal and/or cover up disclosures about the

   Company’s accounting scheme. On August 23, 2018, Honeywell timed the filing

   of its Form 8-K detailing the change in accounting procedure for the Bendix-

   related asbestos liabilities and the need for it to restate its prior financial statements

   to coincide with a press release detailing several positive developments within

   Honeywell. This news included the issuance of Form 10’s relating to the

   Company’s spin-offs Garrett and Resideo. and an upward revision of full-year

   earnings-per-share guidance by $0.05 per share (to $8.10-$8.20).

         234. Honeywell’s August 23, 2018 press release also emphasized details

   regarding the indemnification agreements contained within the Form 10

   registration statements submitted for Garrett and Resideo. “As previously

   communicated, after the Garrett and Resideo spins are complete, each company

   will fund a portion of Honeywell’s legacy liabilities, making our balance sheet,

   earnings potential and ongoing cash flow generation even stronger than they are

   today.” “Garrett and Resideo will make payments to Honeywell under separate

   indemnification and reimbursement agreements that largely offset Honeywell’s


                                             106
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 108 of 148 PageID: 2289




   related legacy liability spending, including the Bendix asbestos liability that arises

   from operations of the legacy Transportation Systems business. Under the

   indemnity agreements, 90% of Honeywell’s Bendix asbestos and a subset of its

   environmental spending (net of 90% of related insurance receipts and certain other

   recoveries) is expected to be offset by future payments from Garrett and Resideo.”

         235. The press release did mention the change in accounting treatment for

   the Bendix-related asbestos liabilities, but failed to disclose material facts from the

   Form 8-K, such as the fact that adjustment would result in over a billion dollars in

   increased liability and that the change was prompted by firm guidance from the

   SEC. Instead, Honeywell implied that it had reviewed their accounting policies and

   reached the decision itself “[a]fter careful deliberation.”

         236. Defendants’ strategy worked, as analysts and the market largely

   ignored the news about the Bendix estimates and faulty internal controls, instead

   focusing on the news that 90% of Honeywell’s Bendix asbestos liabilities would be

   assumed by Garrett. Indeed, Deutsche Bank wrote on August 23, 2018, “[n]et/net,

   we viewed today’s news as positive, and expect the stock to outperform modestly

   on the back of the guidance raise and spin progress.” Deutsche Bank, Our

   Thoughts on HON’s Guidance Raise (Aug. 23, 2018). In another August 23, 2018

   note, Deutsche Bank wrote “[t]he most material source of the lower dilution

   estimate comes from the company’s indemnity agreements, whereby the SpinCos


                                             107
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 109 of 148 PageID: 2290




   will pay ~90% of RemainCo’s annual asbestos/environmental expenses, which

   amount to ~$0.40 annual EPS benefit for RemainCo,” and that Honeywell would

   “benefit from much lower environmental/asbestos expenses….” Deutsche Bank,

   What we learned from the Form 10’s (Aug. 23, 2018).

         237. Similarly, RBC Capital Markets wrote on August 23, 2018, that “the

   accounting revision [would] have an immaterial positive impact to its full year

   2018 adjusted EPS.” RBC Capital Markets, HON – Turbo and Homes Spins on

   Track; Boosts 2018 EPS Guidance by 5c/0.6% (Aug. 23, 2018). Barclays took the

   change in accounting treatment into consideration, but balanced against the

   positive news, it only resulted in a $2.00 decrease in their target price. “We restate

   historical HON financials for the accounting change related to Bendix asbestos

   liabilities and slightly increase 2018 core forecasts….Our price target moves to

   $178 from $176 to reflect the change in estimates.” Barclays, Garrett & Resideo

   Form 10s are a Catalyst, Cash use is in Focus (Aug. 24, 2018).

         238. Defendants’ timing of the August 23, 2018 press release was not a

   coincidence. They employed similar tactics on October 10, 2018. Despite the

   SEC’s release of negative information in the form of previously confidential

   correspondence with Honeywell regarding its accounting for, inter alia, Bendix-

   related asbestos liabilities, Honeywell did not issue a press release or address the

   correspondence in any way. Instead, before the market opened on October 10,


                                            108
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 110 of 148 PageID: 2291




   2018, Honeywell issued a press release announcing a flash investor showcase and

   technology demonstration for one of its spin-offs, Resideo. Additionally, the SEC

   listed the letters chronologically on its website under the dates they were sent,

   August 14 and August 20. This caused them to appear lower that Honeywell’s

   more recent filings on the list of documents returned when conducting an online

   search for the Company.

         239. As a result of the foregoing, the only analyst report covering

   Honeywell published on October 10, 2018 focused exclusively on the Resideo

   spin-off and did not mention the SEC’s contemporaneous release of the Honeywell

   correspondence at all. Barclays wrote “[w]e attended Resideo’s inaugural investor

   meeting in New York earlier today, ahead of its spin out of HON. The spin looks

   on track to occur later this month…and, along with the completed spinoff of

   Garrett Motion, should act as a catalyst for HON….” Barclays, REZI Investor

   Meeting; Implications (Oct. 10, 2018). The report also noted as a “key point” that

   “[t]he indemnification and reimbursement agreement is for 25 years, with a

   maximum cash payment capped at $140m in any one year (exclusive of any late

   payment fees up To 5% per year); the payment is the lesser of $140m or 90% of

   HON’s net spend for this. HON retains the liability and is responsible for asbestos

   management and remediation.” Barclays, REZI Investor Meeting; Implications

   (Oct. 10, 2018).


                                          109
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 111 of 148 PageID: 2292




         240. A William Blair report published the day after the Resideo call noted

   “Honeywell’s free cash flow should be enhanced about 4%-5% annually by

   effectively transferring about 90% of the annual cost to service Honeywell’s $2.4

   billion in legacy asbestos and environmental liabilities.” The report also explained

   Resideo would “pay Honeywell up to $140 million annually to service its legacy

   environmental liabilities.” William Blair, Resideo Spin-Out Effective October 29;

   Solid Prospects and Honeywell’s Free Cash Flow Will Benefit From Reduced

   Legacy Costs (Oct. 11, 2018). Similarly, Wolfe Research raised its target price for

   Resideo from $5 per Honeywell share to $6 per Honeywell share (for every six

   shares of Honeywell, investors were given one share of Resideo), factoring the

   $140 million annual environmental payment into its model. Wolfe Research,

   Thoughts Post REZI Analyst Day (Oct. 11, 2018).

         241. The change in accounting practice was described in Defendant’s

   October 19, 2019 Form 10-Q, but the press release that accompanied the quarterly

   filing did not address the change in guidance nor the news that the SEC had begun

   an investigation of Honeywell’s accounting practices, instead focusing on the

   “exciting” fact that “[t]he portfolio changes we announced at this time last year are

   nearly complete….” Neither were they discussed on the Investor Call on October

   19, 2018, except for one sentence by Lewis, Szlosek’s replacement as CFO: “In

   August, we raised our guidance to $8.10 to $8.20 based primarily on a stronger


                                           110
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 112 of 148 PageID: 2293




   outlook for the second half of the year with a small contribution from our change

   in asbestos accounting.” (emphasis added).

         242. Given the nature of the materially false and/or misleadings statements,

   Honeywell acted with corporate scienter. It is implausible that Honeywell would

   have made the statements it did in its filings with the SEC unless its senior

   management approved the statements and authorized their filing.

         243. Moreover, successful implementation of the Garrett spin-off not only

   benefitted Honeywell by disposing its balance sheet of the significant Bendix-

   related asbestos liabilities, but it also benefitted both Adamczyk and Szlosek

   through their executive compensation plans. In its 2018 Proxy Statement,

   Honeywell included Szlosek’s role in building “the Transportation Systems and

   Homes spin-off models and establish[ing] transition teams and plans, including a

   roadmap for stranded cost elimination” as a qualitative component of his executive

   compensation award. Similarly, Honeywell included Adamczyk’s role in leading

   the “strategic review of Honeywell’s business portfolio that resulted in [the]

   October 2017 [spin-off] announcement” and his role in “provid[ing] indemnity

   protection to Honeywell for environmental and asbestos liability payments” as a

   qualitative factors for Adamczyk’s incentive compensation in the 2018 and 2019

   Proxy Statements, respectively.




                                          111
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 113 of 148 PageID: 2294




   K.    Additional Scienter Allegations

         244. On May 1, 2018, Garrett filed its Draft Registration Statement with

   the SEC. That same day, Honeywell filed a Form 8-K with the SEC announcing

   54-year-old Szlosek was “retiring” effective August 3, 2018, citing only “personal

   reasons,” at which point Gregory P. Lewis would assume the role of CFO.

         245. Szlosek had worked for Honeywell since 2004 and served as

   Honeywell’s CFO since 2014. Further, despite being touted as having “[b]uilt the

   Transportation Systems and Homes spin-off models and established transition

   teams and plans, including a roadmap for stranded cost elimination” in

   Honeywell’s 2018 Proxy Statement, Szlosek’s “retirement” nevertheless coincided

   with the Company’s announcement and implementation of those very spin-offs.

         246. On July 27, 2018, Honeywell’s Board of Directors voted to appoint

   Lewis as its new CFO. Thereafter, on August 2, 2018, Honeywell filed a Form 8-K

   with the SEC announcing that Szlosek would “remain an employee of the

   Company through October 5, 2018…and then [would] continue to make himself

   reasonably available to the Company, as needed through December 31, 2018.”

   Despite Honeywell’s initial indication that Szlosek was “retiring,” his agreement

   with the Company included a clause regarding future employment, which stated

   that Szlosek could not become employed by any other entity during the transition

   services period “without the consent of the Company’s Chief Executive Officer”


                                           112
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 114 of 148 PageID: 2295




   unless he became employed with a “non-publicly traded entity after November 30,

   2018” in which case consent was no longer necessary.

         247. In return for entering into extended post-employment non-competes

   and for providing transition services, “Szlosek was permitted to retain the

   restricted stock unit awards previously granted to him [by Honeywell], which

   would vest in the future on their original vesting dates[.]”

         248.    Szlosek did not actually “retire” after leaving Honeywell. In

   December of 2018, he assumed the role of CFO for Avantor Inc. (“Avantor”), a

   now publicly traded company, listed on the New York Stock Exchange as of May

   17, 2019, with less than one-tenth the market capitalization and approximately one-

   tenth the average share price of Honeywell. Szlosek’s move from Honeywell, a

   Fortune 100 company, to Avantor, a fledging chemical manufacturer, came with a

   significant decrease in compensation. In 2017, Honeywell paid Szlosek a base

   salary of $865,039, a bonus of $1.1 million and a total annual direct compensation

   of $7,889,839. While Avantor has not yet filed a proxy statement for 2019

   detailing Szlosek’s total compensation, his employment agreement shows his base

   salary dropped to $600,000 per year and his target bonus was only $900,000. Even

   though Szlosek also received options and restricted stock in the new company, the

   value of these shares of Avantor–whose maximum value since its IPO was only

   $19.58 per share–is far less than the value of the incentives given to him by


                                            113
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 115 of 148 PageID: 2296




   Honeywell, whose common stock reached as high as $183.12 per share in the last

   year.

           249. On June 19, 2018, Honeywell filed a Form 8-K announcing the

   resignation of Jennifer H. Mak, the Company’s Vice President and Controller. Ms.

   Mak signed several of the SEC filings referenced herein on behalf of Honeywell,

   including the Form 10-K for the year ending December 31, 2017 and the Q1:18 10-

   Q. The Company announced that John J. Tus would succeed her effective June 29,

   2018 “as Vice President and Controller of the Company and to serve as the

   Company’s principal accounting officer.” Tus’ succession was not long lived. Just

   over a year later, on July 8, 2019, Honeywell issued a Form 8-K announcing Tus’

   intention to retire from the Company.

           250. Garrett   and   Resideo,   Honeywell’s    spin-off    companies,   also

   experienced a series of corporate resignations and terminations.

           251. On September 30, 2018, just one day prior to the completion of the

   Garrett spin-off, Lu – Garrett’s sole-director and President – resigned from her

   position as director and ceased serving as President. Peter Bracke, who served as

   Garrett’s Acting Chief Financial Officer, ceased performing his duties on October

   1, 2018, “immediately prior to the appointment” of Russell James as Vice

   President and Corporate Controller and of Alessandro Gili as Senior Vice President

   and CFO.


                                           114
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 116 of 148 PageID: 2297




         252.    Approximately one year later, Garett issued a Form 8-K announcing

   that Gili was resigning from Garrett effective September 30, 2019. At that time,

   Garrett indicated that Bracke would serve as its interim CFO and principal

   financial officer, while Garrett searched for a permanent successor.

         253. Similarly, on October 28, 2018, the day prior to the completion of the

   Resideo spin-off, Jacqueline W. Katzel – Resideo’s sole-director and President –

   resigned from her position as director. Katzel also ceased serving as President

   “immediately prior to the appointment” of Michael H. Nefkens as President and

   Chief Executive Officer on October 29, 2018. That same day, Joseph D. Ragan III

   was appointed as Resideo’s Executive Vice President and Chief Financial Officer;

   however, he was terminated from the position just over a year later on November

   6, 2019.

         254.    On December 2, 2019, Resideo issued a Form 8-K announcing “a

   CEO transition” and noting that Nefkens would “remain in his position…as

   President and Chief Executive Officer until his successor [was] appointed, at

   which time Mr. Nefkens [would] also resign from the board.”

   L.    Post-Class Period Events Confirm Scienter

         255. On February 20, 2019, Garrett filed a Form 8-K with the SEC

   attaching a press release announcing fourth quarter and full year financial results

   for the year ended December 31, 2018. In that press release, Garrett revealed the


                                           115
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 117 of 148 PageID: 2298




   following:

         In the course of preparing our Annual Report on Form 10-K and our
         Consolidated and Combined Financial Statements for the year ended
         December 31, 2018, our management determined that there is a
         material weakness in our internal control over financial reporting
         relating to the supporting evidence for our liability to Honeywell
         under the Indemnification and Reimbursement Agreement.
         Specifically, we are unable to independently verify the accuracy of
         the certain information Honeywell provided to us that we used to
         calculate the amount of our Indemnification Liability, including
         information provided in Honeywell’s actuary report and the amounts
         of settlement values and insurance receivables. For instance,
         Honeywell did not provide us with sufficient information to make an
         independent assessment of the probable outcome of the underlying
         asbestos proceedings and whether certain insurance receivables are
         recoverable.

         We are working to obtain additional information about the
         Indemnification Liability through a dialogue and iterative process
         with Honeywell. We are still engaged in that process, and it remains a
         high priority for the Company.

         (emphasis added).

         256. On March 1, 2019, Garrett filed its Form 10-K with the SEC reporting

   fourth quarter and full year financial results for the year ended December 31, 2018.

   In that 2018 10-K, Garrett added the following:

         It is possible that, in future periods, new information may become
         available relating to the amount of Honeywell’s underlying asbestos-
         related liability payments and accounts payable as of December 31,
         2018 that could cause the amount of the Indemnification Liability
         reported on our Consolidated and Combined Balance Sheets in this
         Annual Report on Form 10-K to change, possibly materially, which
         could lead to a restatement of our Consolidated and Combined
         Financial Statements.


                                           116
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 118 of 148 PageID: 2299




         If we are unable to remediate this material weakness or if we or our
         independent registered public accounting firm identify future
         deficiencies in our internal control over financial reporting that are
         deemed to be material weaknesses, or in the event of any restatement
         of our Consolidated and Combined Financial Statements, the market
         price of shares of common stock could decline and we would be
         subject to sanctions or investigations by the SEC or other regulatory
         authorities, which could have a material adverse effect on our results
         of operations and financial condition.

         257. On April 18, 2019, Honeywell filed its Form 10-Q with the SEC

   reporting quarterly financial results for the period ended March 31, 2019 (“Q1:19

   10-Q”). In discussing the Indemnification Agreement related to the Garrett spin-

   off, Honeywell’s Q1:19 10-Q revealed that “[i]n our ongoing communications with

   Garrett with respect to the Agreement and Garrett’s associated material weakness

   disclosure in its Form 10-K for the year ended December 31, 2018, Garrett has

   taken the position that (i) Honeywell has not satisfied all of its obligations under

   the Agreement, and (ii) the Agreement is unenforceable either in whole or in part.”

         258. On December 2, 2019, Garrett filed a complaint with the Supreme

   Court of the State of New York, County of New York: Commercial Division

   “seek[ing] relief from an unenforceable and unconscionable indemnification

   agreement, which includes illegal covenants and purports to saddle Garrett with

   over a billion dollars in asbestos liability unrelated to its business.” In that

   Complaint, Garrett alleges Adamczyk contrived the deal to spin-off Garrett to

   improve market perception of Honeywell by shifting over a billion dollars of


                                           117
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 119 of 148 PageID: 2300




   asbestos-related liability to Garrett through an indemnification agreement,

   unilaterally imposed on Garrett by Honeywell:

         This action arises out of Honeywell’s spin-off of Garrett in October
         2018. The spin was architected and led by Honeywell’s CEO, Darius
         Adamczyk. Honeywell and Adamczyk sought to use the spin to
         convince the market that Honeywell’s legacy Bendix-related
         asbestos liability, which well exceeded a billion dollars and had
         saddled the company for decades, would no longer impact
         Honeywell’s balance sheet and future earnings. To do this,
         Honeywell purported to give itself control over Garrett’s strategic
         decision-making for thirty years through illegal covenants, and
         required Garrett to indemnify it for virtually all of Honeywell’s legacy
         asbestos liability – despite the liability being unrelated to the
         Garrett’s business.

                                            ***

         Because no company would ever voluntarily agree to such an
         arrangement, Honeywell did not actually negotiate the
         Indemnification Agreement with Garrett. Instead, Honeywell installed
         one of its own in-house lawyers (Su Ping Lu) as Garrett’s president
         and sole director for the purpose of forcing these unconscionable
         terms on Garrett.
         (emphasis added).

         259. The Garrett Complaint and related material weakness Garrett itself

   identified and reported to the SEC support Plaintiffs’ allegations of scienter and

   falsity during the Class Period because they evidence Defendants’ scheme to

   materially understate its Bendix-related asbestos liabilities, in violation of GAAP,

   in order to facilitate a spin-off whereby Garrett would purportedly assume an

   obligation to pay 90% of those liabilities.



                                            118
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 120 of 148 PageID: 2301




   M.    Loss Causation and Economic Harm

         260. During the Class Period, Defendants deceived the market through a

   course of conduct that artificially inflated the price of Honeywell’s common stock

   by misrepresenting the amount of its Bendix-related asbestos liabilities by over $1

   billion. As a result of Defendants’ wrongful acts and omissions, and the precipitous

   decline in the market value of Honeywell securities in response to company-

   specific news, Plaintiff and the other Class members suffered significant damages.

         261. During the Class Period, Defendants concealed from Plaintiff and

   other Class members the true extent of its Bendix-related asbestos liabilities and

   the sufficiency of its internal controls over financial reporting and public

   disclosures concerning the same. The 2017 10-K, Q1:18 10-Q, and Q2:18 10-Q

   each provided investors with a materially false and misleading account of the

   Company’s estimated liability. As a result of these misrepresentations and/or

   omissions, Honeywell’s stock price was artificially inflated during the Class

   Period.

         262. Honeywell disclosed the truth about its Bendix-related asbestos

   liabilities to the market in piecemeal fashion. First, on August 23, 2018, the

   Company stated it would need to “revise[] its accounting related to the time period

   associated with the determination of appropriate accruals for the legacy Bendix

   asbestos-related liability for unasserted claims” and indicated that its Bendix-


                                           119
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 121 of 148 PageID: 2302




   related asbestos liabilities would need to be increased by $1.083 billion (from $610

   million to $1.693 billion as of June 30, 2018).

         263. Honeywell timed its August 23, 2018 announcement to coincide with

   a press release detailing several developments, including new information that 90%

   of Honeywell's Bendix asbestos and a subset of its environmental spending (net of

   90% of related insurance receipts and certain other recoveries) is expected to be

   offset by future payments from its spin-offs, Garrett and Resideo. Honeywell also

   announced an upward revision of full-year earnings-per-share guidance by $0.05

   per share (to $8.10-$8.20). Accordingly, despite the significant increase in Bendix-

   related asbestos liabilities and Honeywell’s disclosure regarding faulty internal

   accounting, “[n]et/net, [analysts] view[ed] today’s news as positive, and expect[ed]

   the stock to outperform modestly on the back of the guidance raise and spin

   progress.” Deutsche Bank, Our Thoughts on HON’s Guidance Raise (Aug. 23,

   2018). Analysts also focused on Honeywell’s claim that “the accounting revision

   [would] have an immaterial positive impact to its full year 2018 adjusted EPS.”

   RBC Capital Markets, HON – Turbo and Homes Spins on Track; Boosts 2018 EPS

   Guidance by 5c/0.6% (Aug. 23, 2018). Barclays considered the change in

   accounting treatment, but balanced it against the positive news regarding the

   indemnity agreement. “We restate historical HON financials for the accounting

   change related to Bendix asbestos liabilities and slightly increase 2018 core


                                           120
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 122 of 148 PageID: 2303




   forecasts….Our price target moves to $178 from $176 to reflect the change in

   estimates.” Barclays, Garrett & Resideo Form 10s are a Catalyst, Cash use is in

   Focus (Aug. 24, 2018).

         264. Honeywell released its August 23, 2018 announcement about the

   Bendix liability and its August 23, 2018 press release about the spin-offs both

   before market open, effectively burying the former under the latter. In so doing,

   Honeywell attempted to limit the drop of its stock price in response to the

   disclosure about its Bendix liability and maintain the artificial inflation that was

   present within its stock price at that time. However, despite Honeywell’s efforts,

   the stock price declined, from an opening market price of $151.30 per share on

   August 23, 2018, to an unadjusted closing price of $150.97 per share on August

   24, 2018.

         265. On October 10, 2018, during trading hours, the market learned

   additional information about Honeywell’s Bendix-related asbestos liabilities when

   the SEC published its correspondence with Honeywell dated August 14, 2018 and

   August 20, 2018 on the SEC’s EDGAR website. The correspondence disclosed in

   detail that Honeywell’s internal controls for determining the Bendix-related

   asbestos liabilities had been deficient. The correspondence also contained

   admissions by Honeywell that it had been intentionally accounting for the liability

   improperly under “the authoritative accounting standard under U.S. GAAP


                                           121
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 123 of 148 PageID: 2304




   concerning loss contingencies.” In response to this news, Honeywell’s stock price

   declined from an opening market price of $155.76 on October 10, 2018 to an

   unadjusted closing price of $148.86 per share on October 11, 2018.

         266. Honeywell attempted to minimize the impact of this negative news in

   the market by announcing (and then holding) an Investor Showcase and

   Technology Demonstration for its spin-off Resideo, prior to market open, on the

   day the correspondence was made public. The correspondence with the SEC was

   not mentioned in this conference call, nor was any mention of the word asbestos

   made by any of the participants.

         267. On October 19, 2018, Honeywell was no longer able to keep investors

   in the dark about its Bendix liability accounting scheme. Before market hours, the

   Company released the Q3:18 10-Q which included the new Bendix-related

   asbestos liabilities figures as well as the fact that it received notice from the SEC

   on September 13, 2018 that it was under investigation by the SEC’s Division of

   Enforcement.

         268. This was material news for Honeywell investors. On October 19,

   2018, the Wall Street Journal published an article, titled SEC Opens Investigation

   Into Honeywell’s Asbestos Accounting. The article stated that the “Securities and

   Exchange Commission ha[d] opened an investigation into the company’s

   accounting for asbestos-related liabilities” following “discussions with the SEC


                                           122
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 124 of 148 PageID: 2305




   that prompted it to correct and restate its asbestos liabilities by about $1.1 billion

   more than its prior estimate.” The Wall Street Journal included this article in its

   print edition on October 20, 2018 under the headline “SEC Opens Probe of

   Honeywell.” Reuters published an article with similar language, adding “[t]he

   company has also revised its 2017 reported earnings per share lower by 14 cents to

   $2.00.” The Reuters article was picked up by a number of other outlets, including

   Business Insider.

         269.    MarketWatch published an article in the afternoon, before market

   close, titled “Honeywell’s stock turns lower after SEC accounting investigation

   disclosed.” The article stated:

         Shares of Honeywell International Inc … took an afternoon dive
         Friday, after the company disclosed that the Securities and Exchange
         Commission had opened an investigation into its accounting practices.
         The stock fell 0.7% in recent trade, after being up as much as 1.6%
         intraday after the diversified industrial company beat third-quarter
         earnings expectations. Honeywell said in its quarterly 10-Q filing that
         after a review of its accounting of accruals for the legacy Bendix
         asbestos-related liability for unasserted claims, the SEC advised
         Honeywell on Sept. 13 that an investigation was opened.
   This article materially links the fall in stock price with the news that the SEC had

   launched an investigation into Honeywell’s accounting practices. As the article

   notes, Honeywell simultaneously announced positive news, including that it had

   beat third-quarter earnings expectations.

         270. Analysts also took notice of the news about the SEC investigation. On



                                            123
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 125 of 148 PageID: 2306




   October 22, 2019 (the Monday following the disclosure, which occurred on a

   Friday), Barclays wrote:

         In Q318, the company revised its accounting to correct the time period
         associated with the determination of appropriate accruals for the
         Bendix asbestos-related liability for unasserted claims; the prior
         accounting treatment applied a five-year time horizon, while the new
         one reflects projections through 2059. Hence, the revised estimated
         asbestos-related liabilities are now $2.6bn as of December 2017,
         which is $1.1bn higher than the company’s prior estimate. The
         insurance recoveries as of end-December 2017 were also revised
         higher. The cumulative impact on retained earnings was a decrease of
         $0.8bn.

         This revision followed the SEC’s division of corporation finance 2017
         10-K review, which included review of Bendix-related asbestos
         claims. On September 13, 2018, following the SEC Division of
         Corporation finance review, the SEC Division of Enforcement
         advised that it has opened an investigation related to this matter.

         271. Further evidence that the announcement regarding the SEC

   Investigation caused the drop in stock price is that the stock price increased when

   Honeywell announced the investigation had been closed without charges.

   Honeywell announced the SEC had closed its investigation into the accounting

   misstatements on the morning of August 29, 2019, and the announcement was

   picked up by several news outlets including The Wall Street Journal, Bloomberg,

   and Seeking Alpha. Honeywell did not announce any other news on that day. The

   stock price increased from $159.55 per share at close of market on August 28,

   2019 to an unadjusted closing price of $164.62 per share at close of market on

   August 30, 2018.

                                          124
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 126 of 148 PageID: 2307




         272. Following Honeywell’s disclosure of the new Bendix liability figures

   and the SEC investigation, its stock price declined substantially. Honeywell’s

   opening stock price on October 19, 2018, a Friday, was $151.26 per share. From

   there, it declined to an unadjusted market closing price of $147.88 per share on

   October 22, 2018 (the following trading day) and continued to fall further on

   October 23, 2018 ($14 adj. close) and October 24, 2018 ($).

         273. Defendants concealed material information from investors about

   Honeywell’s Bendix-related asbestos liabilities. This deception misled the market

   about the risks of their investments in Honeywell. The SEC investigation, in

   particular, was a natural and foreseeable result from engaging in the accounting

   fraud alleged herein. As the truth concerning Defendants’ accounting scheme came

   to light, Honeywell’s stock price declined significantly. From a Class Period high

   of $161.28 per share, Honeywell’s stock eventually fell to $140.83 per share

   following the end of the Class Period. The rise and fall of Honeywell’s stock

   amounted to a total market capitalization loss of more than $14.8 billion.

         274. The timing of each price drop in Honeywell’s stock, especially as the

   drops occurred after Honeywell announced otherwise positive news, negates any

   inference that the losses suffered by Lead Plaintiff and the other members of the

   Class were caused by changed market conditions, macroeconomic or industry

   factors, or Company-specific facts unrelated to Defendants’ misstatements.


                                           125
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 127 of 148 PageID: 2308




         275. On August 23, 2018, the date Honeywell filed a Form 8-K

   announcing it had changed its accounting treatment of Bendix-related asbestos

   liabilities, it also announced that its new spin-offs, Garrett and Resideo, would pay

   90% of Honeywell’s asbestos and environmental expenses. On that same day,

   Honeywell also announced an upward revision of full-year earnings-per-share

   guidance by $0.05 per share (to $8.10-$8.20). Likewise, on October 10, 2018, the

   day the SEC published its correspondence challenging Honeywell’s accounting

   treatment of its asbestos liabilities, Honeywell announced and held an Investor

   Showcase and Technology Demonstration reporting positive news about its spin-

   off, Resideo. On October 19, 2018, Honeywell revealed it was under investigation

   by the SEC Division of Enforcement for its under-reporting of the Bendix-related

   asbestos liabilities. That same day, however, Honeywell filed its Q3:18 10-Q

   reporting positive growth and announcing the process of spinning-off Garrett and

   Resideo was on-track and nearing completion. On each of these days, the positive

   news should have caused the stock price to increase, yet the prices actually

   remained stable or declined. The timing of these price drops demonstrates the

   market learned the truth about Honeywell’s accounting misstatements.

         276. The decline in the price of Honeywell securities caused economic

   harm to Plaintiff and other Class members as the value of their investments

   declined due to the fraud alleged herein.


                                           126
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 128 of 148 PageID: 2309




   N.    Presumption of Reliance; Fraud-On-The-Market.

         277. At all relevant times, the market for Honeywell securities was an

   efficient market for the following reasons, among others:

         a.    Honeywell’s common stock met the requirements for listing

               and was listed and actively traded on the New York Stock

               Exchange, a highly efficient and automated market;

         b.    Honeywell communicated with public investors via established

               market communication mechanisms, including disseminations

               of press releases on the national circuits of major newswire

               services and other wide-ranging public disclosures, such as

               communications with the financial press and other similar

               reporting services;

         c.    Honeywell was followed by several securities analysts

               employed by major brokerage firms who wrote reports that

               were distributed to the sales force and certain customers of their

               respective brokerage firms during the Class Period. Each of

               these reports was publicly available and entered the public

               marketplace; and

         d.    Unexpected material news about Honeywell was reflected in

               and incorporated into its stock price during the Class Period.


                                          127
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 129 of 148 PageID: 2310




         278. As a result of the foregoing, the market for Honeywell securities

   promptly digested current information regarding Honeywell from all publicly

   available sources and reflected such information in Honeywell’s stock price. Under

   these circumstances, all purchasers of Honeywell securities during the Class Period

   suffered similar injury through their purchase of Honeywell securities at artificially

   inflated prices, and a presumption of reliance applies.

         279. Alternatively, reliance need not be proven in this action because the

   action involves omissions and deficient disclosures. Positive proof of reliance is

   not a prerequisite to recovery pursuant to ruling of the United States Supreme

   Court in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972). All

   that is necessary is that the facts withheld be material in the sense that a reasonable

   investor might have considered the omitted information important in deciding

   whether to buy or sell the subject security.

   O.    Additional Allegations Concerning Defendants’ Actionable
         Statements and Omissions of Opinion
         280. Defendants’ opinion statements omitted material facts about

   Defendants’ inquiry into or knowledge concerning their statements of opinion. The

   omitted facts show the statements made by Defendants lacked the basis for making

   those statements that a reasonable investor would expect, even if Defendants

   subjectively held those opinions, which they did not. A reasonable investor in

   Honeywell expects not just that Defendants believe the opinions publicly stated


                                            128
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 130 of 148 PageID: 2311




   (however irrationally), but that they fairly align with the information in

   Defendants’ possession at the time.

         281. Class members’ expectations about the degree of certainty underlying

   an opinion is the function of the specificity of the opinion itself and the speaker’s

   special knowledge that is unavailable to Class members. For statement of opinion,

   the proper analysis is what a reasonable person would naturally understand a

   statement to convey beyond its literal meaning. For opinion statements, this means

   considering the foundation investors would expect an issuer to have before making

   the statement. Where, as here, Defendants omitted material facts about their

   inquiry into or knowledge concerning their statements of opinion, and those facts

   conflict with what a reasonable investor would take from the statements

   themselves, the omissions create liability. Defendants knew at the time they made

   these statements of opinion particular facts the omission of which made the

   opinions at issue misleading to a reasonable person reading the statement fairly and

   in context.

         282. Defendants’ choice of accounting treatments are statements of

   opinion. Indeed, Defendants themselves note in their 2017 10-K that “[t]he

   preparation of our consolidated financial statements in accordance with generally

   accepted accounting principles is based on the selection and application of

   accounting policies that require us to make significant estimates and assumptions


                                           129
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 131 of 148 PageID: 2312




   about the effects of matters that are inherently uncertain. We consider the

   accounting policies discussed below to be critical to the understanding of our

   financial statements.” Directly thereafter, under the heading “Contingent

   Liabilities,” the 2017 10-K states:

         We are subject to a number of lawsuits, investigations and claims
         (some of which involve substantial dollar amounts) that arise out of
         the conduct of our global business operations or those of previously
         owned entities, including matters relating to commercial transactions,
         government contracts, product liability (including asbestos), prior
         acquisitions and divestitures, employee benefit plans, intellectual
         property, legal and environmental, health and safety matters. We
         continually assess the likelihood of any adverse judgments or
         outcomes to our contingencies, as well as potential amounts or ranges
         of probable losses, and recognize a liability, if any, for these
         contingencies based on a thorough analysis of each matter with the
         assistance of outside legal counsel and, if applicable, other experts.
         Such analysis includes making judgments concerning matters such as
         the costs associated with environmental matters, the outcome of
         negotiations, the number and cost of pending and future asbestos
         claims, and the impact of evidentiary requirements. Because most
         contingencies are resolved over long periods of time, liabilities may
         change in the future due to new developments (including new
         discovery of facts, changes in legislation and outcomes of similar
         cases through the judicial system), changes in assumptions or changes
         in our settlement strategy.” Further, in Note 19 to the 2017 10-K
         (“Commitments and Contingencies”), Defendants stated that “[i]n
         light of the uncertainties in inherent in making long-term projections,
         as well as certain factors unique to friction product asbestos claims,
         we do not believe that we have a reasonable basis for estimating
         [Bendix] asbestos claims beyond the next five years.” Defendants’
         accounting treatment for liabilities for unasserted Bendix-related
         asbestos claims overstated earnings. Those opinions imply that
         Defendants had a basis in fact to utilize the particular treatment and
         that Defendants were not in possession of facts that rebutted the
         opinion.


                                          130
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 132 of 148 PageID: 2313




         283. In truth, Defendants had no reasonable basis for these opinions and

   possessed facts that rebutted them, as admitted by Tus in his August 20, 2018 letter

   to the SEC, stating that Defendants “inappropriately relied on limited objective and

   verifiable data to justify its use of a five-year horizon. The Company had obtained

   and used the data to properly value a liability, but made the incorrect judgment

   based on what the data would have otherwise indicated had it not truncated the

   liability at a five-year horizon. The Company did not consider or use all available

   evidence to evaluate whether they should apply the full term or any other time

   horizon of epidemiological projections to the liability that might have been more

   appropriate than a five-year time horizon based on that evidence.”

         284. Additionally, the Company’s decision to use a five-year horizon was

   also contrary to industry practices, as evidenced by the accounting practices of

   other companies with asbestos-related litigation exposure.

  P.     No Safe Harbor: Inapplicability of Bespeaks Caution Doctrine.
         285. The statutory safe harbor provided for forward-looking statements

   under certain circumstances does not apply to any of the material

   misrepresentations and omissions alleged in this Complaint because they are not

   forward-looking statements which are the only statements that can be protected by

   the statutory safe harbor.

         286. To the extent certain of the statements alleged to be misleading or



                                           131
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 133 of 148 PageID: 2314




   inaccurate may be characterized as forward looking, they were not identified as

   “forward-looking statements” when made and there were no meaningful cautionary

   statements identifying important factors that could cause actual results to differ

   materially from those in the purportedly forward-looking statements.

         287. Defendants are also liable for any false or misleading “forward-

   looking statements” pleaded because, even if they were identified as “forward

   looking statements,” which they were not, at the time each “forward-looking

   statement” was made, the speaker knew the “forward-looking statement” was false

   or misleading and the “forward-looking statement” was authorized and/or

   approved by an executive officer of Honeywell who knew that the “forward-

   looking statement” was false. Alternatively, none of the historic or present-tense

   statements made by the defendants were assumptions underlying or relating to any

   plan, projection, or statement of future economic performance, as they were not

   stated to be such assumptions underlying or relating to any projection or statement

   of future economic performance when made, nor were any of the projections or

   forecasts made by the defendants expressly related to or stated to be dependent on

   those historic or present- tense statements when made.

                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
         288. Plaintiff brings this action as a class action pursuant to Federal Rule of

   Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who



                                           132
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 134 of 148 PageID: 2315




   purchased or otherwise acquired Honeywell securities during the Class Period (the

   “Class”); and were damaged upon the revelation of the alleged corrective

   disclosure. Excluded from the Class are defendants herein, the officers and

   directors of Honeywell, at all relevant times, members of their immediate families

   and their legal representatives, heirs, successors or assigns and any entity in which

   defendants have or had a controlling interest.

         289. The Class members are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, Honeywell common stock was

   actively traded on the New York Stock Exchange. While the exact number of Class

   members is unknown to Plaintiff at this time and can be ascertained only through

   appropriate discovery, Plaintiff believe that there are hundreds or thousands of

   members in the proposed Class. Record owners and other Class members may be

   identified from records maintained by Honeywell or its transfer agent and may be

   notified of the pendency of this action by mail, using the form of notice similar to

   that customarily used in securities class actions. As of September 30, 2018, there

   were 740,288,303 shares of Honeywell common stock outstanding. Upon

   information and belief, these shares are held by thousands, if not millions, of

   individuals located throughout the country and possibly the world. Joinder would

   be highly impracticable.

         290. Plaintiff’s claims are typical of the claims of the Class members as all


                                           133
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 135 of 148 PageID: 2316




   Class members are similarly affected by Defendants’ wrongful conduct in violation

   of federal law that is complained of herein.

         291. Plaintiff will fairly and adequately protect the interests of the Class

   members and have retained counsel competent and experienced in class and

   securities litigation. Plaintiff has no interests antagonistic to or in conflict with

   those of the Class.

         292. Common questions of law and fact exist as to all Class members and

   predominate over any questions solely affecting individual Class members. Among

   the questions of law and fact common to the Class are:

         a.     whether the federal securities laws were violated by

                Defendants’ acts as alleged herein;

         b.     whether statements made by Defendants to the investing public

                during the Class Period misrepresented material facts about the

                business, operations, practices, policies and management of

                Honeywell;

         c.     whether the Individual Defendants caused Honeywell to issue

                materially false and misleading statements during the Class

                Period;

         d.     whether Defendants acted knowingly or recklessly in issuing

                false and misleading statements;


                                           134
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 136 of 148 PageID: 2317




         e.     whether the prices of Honeywell securities during the Class

                Period were artificially inflated because of Defendants’ conduct

                complained of herein; and

         f.     whether the Class members have sustained damages and, if so,

                what is the proper measure of damages.

         293. A class action is superior to all other available methods for the fair

   and efficient adjudication of this controversy since joinder of all members is

   impracticable. Furthermore, as the damages suffered by individual Class members

   may be relatively small, the expense and burden of individual litigation make it

   impossible for Class members to individually redress the wrongs done to them.

   There will be no difficulty in the management of this action as a class action.

                                         COUNT I
          Against Defendants for Violations of Section 10(b) and Rule 10b-5
         294. Plaintiff repeats and realleges each and every allegation contained

   above as if fully set forth herein.

         295. This Count is asserted against defendants and is based upon Section

   10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

   thereunder by the SEC.

         296. During the Class Period, Defendants engaged in a plan, scheme,

   conspiracy and course of conduct, pursuant to which they knowingly or recklessly

   engaged in acts, transactions, practices and courses of business which operated as a

                                            135
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 137 of 148 PageID: 2318




   fraud and deceit upon Plaintiff and the other Class members; made various untrue

   statements of material facts and omitted to state material facts necessary in order to

   make the statements made, in light of the circumstances under which they were

   made, not misleading; and employed devices, schemes and artifices to defraud in

   connection with the purchase and sale of securities. Such scheme was intended to,

   and, throughout the Class Period, did: (i) deceive the investing public, including

   Plaintiff and the other Class members, as alleged herein; (ii) artificially inflate and

   maintain the market price of Honeywell securities; and (iii) cause Plaintiff and the

   other Class members to purchase or otherwise acquire Honeywell securities at

   artificially inflated prices. In furtherance of this unlawful scheme, plan and course

   of conduct, Defendants, and each of them, took the actions set forth herein.

         297. Pursuant to the above plan, scheme, conspiracy and course of conduct,

   each of the Defendants participated directly or indirectly in the preparation and/or

   issuance of the quarterly and annual reports, SEC filings, press releases and other

   statements and documents described above, including statements made to

   securities analysts and the media that were designed to influence the market for

   Honeywell securities. Such reports, filings, releases and statements were materially

   false and misleading in that they failed to disclose material adverse information

   and misrepresented the truth about Honeywell’s finances and business prospects.

         298. By virtue of their positions at Honeywell, Defendants had actual


                                            136
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 138 of 148 PageID: 2319




   knowledge of the materially false and misleading statements and material

   omissions alleged herein and intended thereby to deceive Plaintiff and the other

   Class members, or, in the alternative, Defendants acted with reckless disregard for

   the truth in that they failed or refused to ascertain and disclose such facts as would

   reveal the materially false and misleading nature of the statements made, although

   such facts were readily available to Defendants. Said acts and omissions of

   Defendants were committed willfully or with reckless disregard for the truth. In

   addition, each Defendant knew or recklessly disregarded that material facts were

   being misrepresented or omitted as described above.

         299. Information showing that Defendants acted knowingly or with

   reckless disregard for the truth is peculiarly within Defendants’ knowledge and

   control. As the senior managers and/or directors of Honeywell, the Individual

   Defendants had knowledge of the details of Honeywell’s internal affairs.

         300. The Individual Defendants are liable both directly and indirectly for

   the wrongs complained of herein. Because of their positions of control and

   authority, the Individual Defendants were able to and did, directly or indirectly,

   control the content of the statements of Honeywell. As officers and/or directors of

   a publicly held company, the Individual Defendants had a duty to disseminate

   timely, accurate, and truthful information with respect to Honeywell’s businesses,

   operations, controls, future financial condition and future prospects. Defendants


                                            137
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 139 of 148 PageID: 2320




   Adamczyk and Szlosek certified pursuant to the Sarbanes-Oxley Act of 2002 that

   they reviewed the financial statements containing the misstatements described

   herein and that the information contained in the statements was accurate and

   truthful. As a result of the dissemination of the aforementioned false and

   misleading reports, releases and public statements, the market price of Honeywell

   securities was artificially inflated throughout the Class Period. In ignorance of the

   adverse facts concerning Honeywell’s accounting and controls which were

   concealed by defendants, Plaintiff and the other Class members purchased or

   otherwise acquired Honeywell securities at artificially inflated prices and relied

   upon the price of the securities, the integrity of the market for the securities and/or

   upon statements disseminated by Defendants, and were damaged thereby.

         301. During the Class Period, Honeywell securities were traded on an

   active and efficient market. Plaintiff and the other Class members, relying on the

   materially false and misleading statements described herein, which the Defendants

   made, issued or caused to be disseminated, or relying upon the integrity of the

   market, purchased or otherwise acquired shares of Honeywell securities at prices

   artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

   Class members known the truth, they would not have purchased or otherwise

   acquired said securities, or would not have purchased or otherwise acquired them

   at the inflated prices that were paid. At the time of the purchases and/or


                                            138
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 140 of 148 PageID: 2321




   acquisitions by Plaintiff and the other Class members, the true value of Honeywell

   securities was substantially lower than the prices paid by Plaintiff and the other

   Class members. The market price of Honeywell securities declined sharply upon

   public disclosure of the facts alleged herein to have been misrepresented or omitted

   by Defendants to the injury of Plaintiff and other Class members.

         302. By reason of the conduct alleged herein, Defendants knowingly or

   recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

   and Rule 10b-5 promulgated thereunder.

         303. As a direct and proximate result of Defendants’ wrongful conduct,

   Plaintiff and the other Class members suffered damages in connection with their

   respective purchases, of Honeywell securities during the Class Period, upon the

   disclosure that it had been disseminating misrepresented facts about Honeywell

   and its business, controls, practices and policies to the investing public.

                                        COUNT II

          Against the Individual Defendants for Violations of Section 20(a)

         304. Plaintiff repeats and realleges each and every allegation contained in

   the foregoing paragraphs as if fully set forth herein.

         305. During the Class Period, the Individual Defendants participated in the

   operation and management of Honeywell, and conducted and participated, directly

   and indirectly, in the conduct of Honeywell’s business affairs. Because of their


                                            139
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 141 of 148 PageID: 2322




   senior positions, they knew the adverse non-public information about Honeywell’s

   misstatement of its accounting and controls.

         306. As officers and/or directors of a publicly owned company, the

   Individual Defendants had a duty to disseminate accurate and truthful information

   with respect to Honeywell’s accounting and controls, and to correct promptly any

   public statements issued by Honeywell which had become materially false or

   misleading.

         307. Because of their positions of control and authority as senior officers,

   the Individual Defendants were able to, and did, control the contents of the various

   reports, press releases and public filings which Honeywell disseminated in the

   marketplace during the Class Period concerning Honeywell’s accounting and

   controls. Throughout the Class Period, the Individual Defendants exercised their

   power and authority to cause Honeywell to engage in the wrongful acts

   complained of herein. The Individual Defendants therefore, were “controlling

   persons” of Honeywell within the meaning of Section 20(a) of the Exchange Act.

   In this capacity, they participated in the unlawful conduct alleged which artificially

   inflated the market price of Honeywell securities.

         308. Each of the Individual Defendants, therefore, acted as a controlling

   person of Honeywell. By reason of their senior management positions and/or being

   directors of Honeywell, each of the Individual Defendants had the power to direct


                                            140
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 142 of 148 PageID: 2323




   the actions of, and exercised the same to cause, Honeywell to engage in the

   unlawful acts and conduct complained of herein. Each of the Individual

   Defendants exercised control over the general operations of Honeywell and

   possessed the power to control the specific activities which comprise the primary

   violations about which Plaintiff and the other Class members complain.

         309. By reason of the above conduct, the Individual Defendants are liable

   pursuant to Section 20(a) of the Exchange Act for the violations committed by

   Honeywell.

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly

   and severally, as follows:

         g.     Determining that the instant action may be maintained as a

                class action under Rule 23 of the Federal Rules of Civil

                Procedure, and certifying Plaintiff as the Class representative

                and its counsel as Class Counsel;

         h.     Requiring Defendants to pay damages sustained by Plaintiff

                and the other Class members by reason of the acts and

                transactions alleged herein;

         i.     Awarding Plaintiff and the other Class members pre-judgment

                and post-judgment interest, as well as their reasonable


                                           141
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 143 of 148 PageID: 2324




              attorneys’ fees, expert fees and other costs; and

        j.    Awarding such other and further relief as this Court may deem

              just and proper.

                         DEMAND FOR TRIAL BY JURY

         Plaintiff hereby demands a trial by jury.




                                          142
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 144 of 148 PageID: 2325




   DATED: December 30, 2019           KAHN SWICK & FOTI, LLC

                                      Kim E. Miller (admitted pro hac vice)
                                      250 Park Avenue, Suite 2040
                                      New York, NY 10177
                                      Telephone: (212) 696-3730
                                      Fax: (504) 455-1498

                                      -and-

                                      Lewis S. Kahn (pro hac vice motion
                                      forthcoming)
                                      1100 Poydras Street, Suite 3200
                                      New Orleans, LA 70163
                                      Telephone: (504) 455-1400
                                      Fax: (504) 455-1498

                                      Lead Counsel for Lead Plaintiff
                                      Charles M. Francisco, III and the Class

                                      and

                                      DECOTIIS, FITZPATRICK, COLE &
                                      GIBLIN, LLP
                                      /s/ Vincent M. Giblin
                                      Vincent M. Giblin
                                      Glenpointe Centre West
                                      500 Frank W. Burr Boulevard, Suite 31
                                      Teaneck, NJ 07666
                                      Telephone: (201) 347-2136
                                      Fax: (201) 928-0588

                                      Local Counsel for Lead Plaintiff
                                      Charles M. Francisco, III and the Class
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 145 of 148 PageID: 2326
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 146 of 148 PageID: 2327
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 147 of 148 PageID: 2328




              Schedule of Lead Plaintiff’s Class Period Transactions in
                           Honeywell International Inc.

                                      Purchase(s):
                         (Charles M. Francisco III; Account # 1)


    Trade Data     Settlement Date Units              Price        Total Cost

    9/11/18        9/13/18          490               $163.2754    $80,004.95



                                     Purchase(s):
                         (Charles M Francisco III; Account # 2)


    Trade Data     Settlement Date Units              Price        Total Cost

    9/11/18        9/13/18          935               $163.207     $152,598.55
Case 2:18-cv-15536-WJM-JSA Document 80 Filed 12/30/19 Page 148 of 148 PageID: 2329




                             CERTIFICATE OF SERVICE
         I, Vincent M. Giblin, hereby certify that on December 30, 2019, I authorized

   the electronic filing of the foregoing amended complaint with the Clerk of the

   Court using the CM/ECF system which will send notification of such filing to the

   registered participants as identified on the Notice of Electronic Filing.

                                           /s/ Vincent M. Giblin
                                           Vincent M. Giblin
